 



 

 





TECHCARE CORP.

2018 STOCK INCENTIVE PLAN

 



 

 



Unless otherwise defined, terms used herein shall have the meaning ascribed to
them in Section 2 hereof.

 

1. PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

 

1.1. Purpose. The purpose of this 2018 Stock Incentive Plan (as amended, this
“Plan”) is to afford an incentive to Service Providers of TechCare Corp., a
Delaware corporation (together with any successor corporation thereto, the
“Company”), or any Affiliate of the Company, which now exists or hereafter is
organized or acquired by the Company or its Affiliates, to continue as Service
Providers, to increase their efforts on behalf of the Company or its Affiliates
and to promote the success of the Company’s business, by providing such Service
Providers with opportunities to acquire a proprietary interest in the Company by
the issuance of shares of Common Stock or restricted Stock Awards (“Restricted
Stock Awards”) of the Company, and by the grant of options to purchase shares of
Common Stock (“Options”), Restricted Stock Units (“RSUs”) and other Common
Stock-based Awards pursuant to Sections 11 through 13 of this Plan.

 

1.2. Types of Awards. This Plan is intended to enable the Company to issue
Awards under various tax regimes, including:

 

(i) pursuant and subject to the provisions of Section 102 of the Ordinance (or
the corresponding provision of any subsequently enacted statute, as amended from
time to time), and all regulations and interpretations adopted by any competent
authority, including the Israeli Income Tax Authority (the “ITA”), including the
Income Tax Rules (Tax Benefits in Stock Issuance to Employees) 5763-2003 or such
other rules so adopted from time to time (the “Rules”) (such Awards that are
intended to be (as set forth in the Award Agreement) and which qualify as such
under Section 102 of the Ordinance and the Rules, “102 Awards”);

 

(ii) pursuant to Section 3(9) of the Ordinance or the corresponding provision of
any subsequently enacted statute, as amended from time to time (such Awards,
“3(9) Awards”);

 

(iii) Incentive Stock Options within the meaning of Section 422 of the Code, or
the corresponding provision of any subsequently enacted United States federal
tax statute, as amended from time to time, to be granted to Employees who are
deemed to be residents of the United States, for purposes of taxation, or are
otherwise subject to U.S. Federal income tax (such Awards that are intended to
be (as set forth in the Award Agreement) and which qualify as an incentive stock
option within the meaning of Section 422(b) of the Code, “Incentive Stock
Options”); and

 

(iv) Awards not intended to be (as set forth in the Award Agreement) or which do
not qualify as an Incentive Stock Option to be granted to Service Providers who
are deemed to be residents of the United States for purposes of taxation, or are
otherwise subject to U.S. Federal income tax (“Nonqualified Stock Options”).

 

In addition to the issuance of Awards under the relevant tax regimes in the
United States of America and the State of Israel, and without derogating from
the generality of Section 25, this Plan contemplates issuances to Grantees in
other jurisdictions or under other tax regimes with respect to which the
Committee is empowered, but is not required, to make the requisite adjustments
in this Plan and set forth the relevant conditions in an appendix to this Plan
or in the Company’s agreement with the Grantee in order to comply with the
requirements of such other tax regimes.

 

   

 

 

1.3. Company Status. This Plan contemplates the issuance of Awards by the
Company, both as a private and public company.

 

1.4. Construction. To the extent any provision herein conflicts with the
conditions of any relevant tax law, rule or regulation which are relied upon for
tax relief in respect of a particular Award to a Grantee, the Committee is
empowered, but is not required, hereunder to determine that the provisions of
such law, rule or regulation shall prevail over those of this Plan and to
interpret and enforce such prevailing provisions.

 

2. DEFINITIONS.

 

2.1. Terms Generally. Except when otherwise indicated by the context, (i) the
singular shall include the plural and the plural shall include the singular;
(ii) any pronoun shall include the corresponding masculine, feminine and neuter
forms; (iii) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth therein or
herein), (iv) references to any law, constitution, statute, treaty, regulation,
rule or ordinance, including any section or other part thereof shall refer to it
as amended from time to time and shall include any successor thereof, (v)
reference to a “company” or “entity” shall include a, partnership, corporation,
limited liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof, and reference to a
“person” shall mean any of the foregoing or an individual, (vi) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Plan in its entirety, and not to any particular
provision hereof, (vii) all references herein to Sections shall be construed to
refer to Sections to this Plan; (viii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;
and (ix) use of the term “or” is not intended to be exclusive.

 

2.2. Defined Terms. The following terms shall have the meanings ascribed to them
in this Section 2:

 

2.3. “Affiliate” shall mean, (i) with respect to any person, any other person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such person (with the term
“control” or “controlled by” within the meaning of Rule 405 of Regulation C
under the Securities Act), including, without limitation, any Parent or
Subsidiary, or (ii) for the purpose of 102 Awards, “Affiliate” shall only mean
an “employing company” within the meaning and subject to the conditions of
Section 102(a) of the Ordinance.

 

2.4. “Applicable Law” shall mean any applicable law, rule, regulation, statute,
pronouncement, policy, interpretation, judgment, order or decree of any federal,
provincial, state or local governmental, regulatory or adjudicative authority or
agency, of any jurisdiction, and the rules and regulations of any stock
exchange, over-the-counter market or trading system on which the Company’s
shares of stock are then traded or listed.

 

2.5. “Award” shall mean any Option, Restricted Stock Award, RSUs or any other
Common Stock-based awards granted under this Plan.

 

2.6. “Board” shall mean the Board of Directors of the Company.

 

2.7. “Change in Board Event” shall mean any time at which individuals who, as of
the Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

 

   

 

 

2.8. “Code” shall mean the United States Internal Revenue Code of 1986, and any
applicable regulations promulgated thereunder, all as amended.

 

2.9. “Committee” shall mean a committee established or appointed by the Board to
administer this Plan, subject to Section 3.1.

 

2.10. “Controlling Stockholder” shall have the meaning set forth in Section
32(9) of the Ordinance.

 

2.11. “Disability” shall mean (i) the inability of a Grantee to perform the
major duties of the Grantee’s position with the Company or its Affiliates by
reason of any medically determinable physical or mental impairment which has
lasted or can be expected to last for a continuous period of not less than 12
months (or such other period as determined by the Committee), as determined by a
qualified doctor acceptable to the Company, (ii) if applicable, a “permanent and
total disability” as defined in Section 22(e)(3) of the Code or Section
409A(a)(2)(c)(i) of the Code, as amended from time to time, or (iii) as defined
in a policy of the Company that the Committee deems applicable to this Plan, or
that makes reference to this Plan, for purposes of this definition.

 

2.12. “Employee” shall mean any person treated as an employee (including an
officer or a director who is also treated as an employee) in the records of the
Company or any of its Affiliates (and in the case of 102 Awards, subject to
Section 9.3 or in the case of Incentive Stock Options, who is an employee for
purposes of Section 422 of the Code); provided, however, that neither service as
a director nor payment of a director’s fee shall be sufficient to constitute
employment for purposes of this Plan. The Company shall determine in good faith
and in the exercise of its discretion whether an individual has become or has
ceased to be an Employee and the effective date of such individual’s employment
or termination of employment, as the case may be. For purposes of a person’s
rights, if any, under this Plan as of the time of the Company’s determination,
all such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination.

 

2.13. “employment”, “employed” and words of similar import shall be deemed to
refer to the employment of Employees or to the services of any other Service
Provider, as the case may be.

 

2.14. “exercise” “exercised” and words of similar import, when referring to an
Award that does not require exercise or that is settled upon vesting (such as
may be the case with RSUs or Restricted Stock Award, if so determined in their
terms), shall be deemed to refer to the vesting of such an Award (regardless of
whether or not the wording included reference to vesting of such an Awards
explicitly).

 

2.15. “Exercise Period” shall mean the period, commencing on the date of grant
of an Award, during which an Award shall be exercisable, subject to any vesting
provisions thereof (including any acceleration thereof, if any) and subject to
the termination provisions hereof.

 

2.16. “Exercise Price” shall mean the exercise price for each share of Stock
covered by an Option or the purchase price for each share of Stock covered by
any other Award.

 

2.17. “Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock or other property as determined by the Board, in its discretion,
subject to the following: (i) if, on such date, the shares of Common Stock are
listed on any securities exchange, the average closing sales price per share of
Common Stock on which the shares of Common Stock are principally traded over the
thirty (30) day calendar period preceding the subject date (utilizing all
trading days during such 30 calendar day period), as reported in The Wall Street
Journal or such other source as the Company deems reliable; (ii) if, on such
date, the shares of Common Stock are then quoted in an over-the-counter market,
the average of the closing bid and asked prices for the shares of Common Stock
in that market during the thirty (30) day calendar period preceding the subject
date (utilizing all trading days during such 30 calendar day period), as
reported in The Wall Street Journal or such other source as the Company deems
reliable; (iii) if, on such date, the shares of Common Stock are not then listed
on a securities exchange or quoted in an over-the- counter market, or in case of
any other property, such value as the Committee, in its sole discretion, shall
determine, with full authority to determine the method for making such
determination and which determination shall be conclusive and binding on all
parties, and shall be made after such consultations with outside legal,
accounting and other experts as the Committee may deem advisable; provided,
however, that, if applicable, the Fair Market Value of the share of Common Stock
shall be determined in a manner that satisfies the applicable requirements of
and subject to Section 409A of the Code, and with respect to Incentive Stock
Options, in a manner that satisfies the applicable requirements of and subject
to Section 422 of the Code, subject to Section 422(c)(7) of the Code. The
Committee shall maintain a written record of its method of determining such
value. If the share of Common Stock are listed or quoted on more than one
established stock exchange or over-the-counter market, the Committee shall
determine the principal such exchange or market and utilize the price of the
share of Common Stock on that exchange or market (determined as per the method
described in clauses (i) or (ii) above, as applicable) for the purpose of
determining Fair Market Value.

 

   

 

 

2.18. “Grantee” shall mean a person who has been granted an Award(s) under this
Plan.

 

2.19. “Ordinance” shall mean the Israeli Income Tax Ordinance (New Version)
1961, and the regulations and rules (including the Rules) promulgated
thereunder, all as amended from time to time.

 

2.20. “Parent” shall mean any company (other than the Company), which now exists
or is hereafter organized, (i) in an unbroken chain of companies ending with the
Company if, at the time of granting an Award, each of the companies (other than
the Company) owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other companies in
such chain, or (ii) if applicable and for purposes of Incentive Stock Options,
that is a “parent corporation” of the Company, as defined in Section 424(e) of
the Code.

 

2.21. “Retirement” shall mean a Grantee’s retirement pursuant to Applicable Law
or in accordance with the terms of any tax-qualified retirement plan maintained
by the Company or any of its Affiliates in which the Grantee participates or is
subject to.

 

2.22. “Securities Act” shall mean the U.S. Securities Act of 1933, and the rules
and regulations promulgated thereunder, all as amended from time to time.

 

2.23. “Service Provider” shall mean an Employee, director, officer, consultant,
advisor and any other person or entity who provides services to the Company or
any Parent, Subsidiary or Affiliate thereof. Service Providers shall include
prospective Service Providers to whom Awards are granted in connection with
written offers of an employment or other service relationship with the Company
or any Parent, Subsidiary or any Affiliates thereof, provided however that such
employment or service shall have actually commenced.

 

2.24. “Common Stock” shall mean Common Stock, par value $0.0001 each of the
Company (as adjusted for stock split, reverse stock split, bonus shares of
stock, combination or other recapitalization events), or share of stock of such
other class of stock of the Company as shall be designated by the Board in
respect of the relevant Award(s). “Common Stock” include any securities or
property issued or distributed with respect thereto.

 

2.25. “Subsidiary” shall mean any company (other than the Company), which now
exists or is hereafter organized or acquired by the Company, (i) in an unbroken
chain of companies beginning with the Company if, at the time of granting an
Award, each of the companies other than the last company in the unbroken chain
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other companies in such chain, or
(ii) if applicable and for purposes of Incentive Stock Options, that is a
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.

 

2.26. “Ten Percent Stockholder” shall mean a Grantee who, at the time an Award
is granted to the Grantee, owns shares of stock possessing more than ten percent
(10%) of the total combined voting power of all classes of shares of stock of
the Company or any Parent or Subsidiary, within the meaning of Section 422(b)(6)
of the Code.

 

   

 

 

2.27. “Trustee” shall mean the trustee appointed by the Committee to hold the
Awards (and, in relation with 102 Awards, approved by the ITA), if so appointed.

 

2.28. Other Defined Terms. The following terms shall have the meanings ascribed
to them in the Sections set forth below:



 

Term   Section 102 Awards   1.2(i) 102 Capital Gains Track Awards   9.1 102
Non-Trustee Awards   9.2 102 Ordinary Income Track Awards   9.1 102 Trustee
Awards   9.1 3(9) Awards   1.2(ii) Award Agreement   6 Cause   6.6.4.4 Company  
1.1 Effective Date   24.1 Election   9.2 Eligible 102 Grantees   9.3.1 Incentive
Stock Options   1.2(iii) ITA   1.1(i) Market Stand-Off   16.4.1 Market Stand-Off
Period   16.4.1 Merger/Sale   14.2 Nonqualified Stock Options   1.2(iv) Plan  
1.1 Recapitalization   14.1 Required Holding Period   9.5 Restricted Period  
11.2 Restricted Stock Agreement   11 Restricted Stock Unit Agreement   12
Restricted Stock Award   1.1 RSUs   1.1 Rules   1.1(i) Securities   17.1
Successor Corporation   14.2.1 Withholding Obligations   18.5



 

   

 

 

3. ADMINISTRATION.

 

3.1. To the extent permitted under Applicable Law, the Certificate of
Incorporation, By-Laws and any other governing document of the Company, this
Plan shall be administered by the Committee. In the event that the Board does
not appoint or establish a committee to administer this Plan, this Plan shall be
administered by the Board. In the event that an action necessary for the
administration of this Plan is required under Applicable Law to be taken by the
Board without the right of delegation, or if such action or power was explicitly
reserved by the Board in appointing, establishing and empowering the Committee,
then such action shall be so taken by the Board. In any such event, all
references herein to the Committee shall be construed as references to the
Board. Even if such a Committee was appointed or established, the Board may take
any actions that are stated to be vested in the Committee, and shall not be
restricted or limited from exercising all rights, powers and authorities under
this Plan or Applicable Law.

 

3.2. The Board shall appoint the members of the Committee, may from time to time
remove members from, or add members to, the Committee, and shall fill vacancies
in the Committee, however caused, provided that the composition of the Committee
shall at all times be in compliance with any mandatory requirements of
Applicable Law, the Certificate of Incorporation, By-Laws and any other
governing document of the Company. The Committee may select one of its members
as its Chairman and shall hold its meetings at such times and places as it shall
determine. The Committee may appoint a Secretary, who shall keep records of its
meetings, and shall make such rules and regulations for the conduct of its
business as it shall deem advisable and subject to mandatory requirements of
Applicable Law.

 

3.3. Subject to the terms and conditions of this Plan, any mandatory provisions
of Applicable Law and any provisions of any Company policy required under
mandatory provisions of Applicable Law, and in addition to the Committee’s
powers contained elsewhere in this Plan, the Committee shall have full
authority, in its discretion, from time to time and at any time, to determine
any of the following, or to recommend to the Board any of the following if it is
not authorized to take such action according to Applicable Law:

 

(i) eligible Grantees,

 

(ii) grants of Awards and setting the terms and provisions of Award Agreements
(which need not be identical) and any other agreements or instruments under
which Awards are made, including, but not limited to, the number of shares of
stock underlying each Award and the class of stock underlying each Award (if
more than one class was designated by the Board),

 

(iii) the time or times at which Awards shall be granted,

 

(iv) the terms, conditions and restrictions applicable to each Award (which need
not be identical) and any shares of Common Stock acquired upon the exercise or
(if applicable) vesting thereof, including, without limitation, (1) designating
Awards under Section 1.2; (2) the vesting schedule, the acceleration thereof and
terms and conditions upon which Awards may be exercised or become vested, (3)
the Exercise Price, (4) the method of payment for shares of Common Stock
purchased upon the exercise or (if applicable) vesting of the Awards, (5) the
method for satisfaction of any tax withholding obligation arising in connection
with the Awards or such shares of Common Stock, including by the withholding or
delivery of shares of Common Stock, (6) the time of the expiration of the
Awards, (7) the effect of the Grantee’s termination of employment with the
Company or any of its Affiliates, and (8) all other terms, conditions and
restrictions applicable to the Award or the shares of Common Stock not
inconsistent with the terms of this Plan,

 

(v) to accelerate, continue, extend or defer the exercisability of any Award or
the vesting thereof, including with respect to the period following a Grantee’s
termination of employment or other service,

 

(vi) the interpretation of this Plan and any Award Agreement and the meaning,
interpretation and applicability of terms referred to in Applicable Laws,

 

(vii) policies, guidelines, rules and regulations relating to and for carrying
out this Plan, and any amendment, supplement or rescission thereof, as it may
deem appropriate,

 

   

 

 

(viii) to adopt supplements to, or alternative versions of, this Plan,
including, without limitation, as it deems necessary or desirable to comply with
the laws of, or to accommodate the tax regime or custom of, foreign
jurisdictions whose citizens or residents may be granted Awards,

 

(ix) the Fair Market Value of the Common Stock or other property,

 

(x) the tax track (capital gains, ordinary income track or any other track
available under the Section 102 of the Ordinance) for the purpose of 102 Awards,

 

(xi) the authorization and approval of conversion, substitution, cancellation or
suspension under and in accordance with this Plan of any or all Awards or shares
of Common Stock,

 

(xii) the amendment, modification, waiver or supplement of the terms of each
outstanding Award (with the consent of the applicable Grantee, if such
amendments refers to the increase of the Exercise Price of Awards or reduction
of the number of shares of Common Stock underlying an Award (but, in each case,
other than as a result of an adjustment or exercise of rights in accordance with
Section 14)) unless otherwise provided under the terms of this Plan,

 

(xiii) without limiting the generality of the foregoing, and subject to the
provisions of Applicable Law, to grant to a Grantee, who is the holder of an
outstanding Award, in exchange for the cancellation of such Award, a new Award
having an Exercise Price lower than that provided in the Award so canceled and
containing such other terms and conditions as the Committee may prescribe in
accordance with the provisions of this Plan or to set a new Exercise Price for
the same Award lower than that previously provided in the Award,

 

(xiv) to correct any defect, supply any omission or reconcile any inconsistency
in this Plan or any Award Agreement and all other determinations and take such
other actions with respect to this Plan or any Award as it may deem advisable to
the extent not inconsistent with the provisions of this Plan or Applicable Law,
and

 

(xv) any other matter which is necessary or desirable for, or incidental to, the
administration of this Plan and any Award thereunder.

 

3.4. The authority granted hereunder includes the authority to modify Awards to
eligible individuals who are foreign nationals or are individuals who are
employed outside Israel to recognize differences in local law, tax policy or
custom, in order to effectuate the purposes of this Plan but without amending
this Plan.

 

3.5. The Board and the Committee shall be free at all times to make such
determinations and take such actions as they deem fit. The Board and the
Committee need not take the same action or determination with respect to all
Awards, with respect to certain types of Awards, with respect to all Service
Providers or any certain type of Service Providers and actions and
determinations may differ as among the Grantees, and as between the Grantees and
any other holders of securities of the Company.

 

3.6. All decisions, determinations, and interpretations of the Committee, the
Board and the Company under this Plan shall be final and binding on all Grantees
(whether before or after the issuance of shares of Common Stock pursuant to
Awards), unless otherwise determined by the Committee, the Board or the Company,
respectively. The Committee shall have the authority (but not the obligation) to
determine the interpretation and applicability of Applicable Laws to any Grantee
or any Awards. No member of the Committee or the Board shall be liable to any
Grantee for any action taken or determination made in good faith with respect to
this Plan or any Award granted hereunder.

 

3.7. Any officer or authorized signatory of the Company shall have the authority
to act on behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided such person has apparent authority with respect
to such matter, right, obligation, determination or election. Such person or
authorized signatory shall not be liable to any Grantee for any action taken or
determination made in good faith with respect to this Plan or any Award granted
hereunder.

 

   

 

 

4. ELIGIBILITY.

 

Awards may be granted to Service Providers of the Company or any Affiliate
thereof, taking into account, at the Committee’s discretion and without an
obligation to do so, the qualification under each tax regime pursuant to which
such Awards are granted, subject to the limitation on the granting of Incentive
Stock Options set forth in Section 8.1. A person who has been granted an Award
hereunder may be granted additional Awards, if the Committee shall so determine,
subject to the limitations herein. However, eligibility in accordance with this
Section 4 shall not entitle any person to be granted an Award, or, having been
granted an Award, to be granted an additional Award.

 

Awards may differ in number of shares of Common Stock covered thereby, the terms
and conditions applying to them or on the Grantees or in any other respect
(including, that there should not be any expectation (and it is hereby
disclaimed) that a certain treatment, interpretation or position granted to one
shall be applied to the other, regardless of whether or not the facts or
circumstances are the same or similar).

 

5. COMMON STOCK.

 

5.1. The maximum aggregate number of shares of Common Stock that may be issued
pursuant to Awards under this Plan (the “Pool”) shall initially be 2,000,000
authorized but unissued shares of Common Stock (except and as adjusted pursuant
to Section 14.1 of this Plan), or such other number as the Board may determine
from time to time (without the need to amend the Plan in case of such
determination). However, except as adjusted pursuant to Section 14.1, in no
event shall more than such number of shares of Common Stock included in the
Pool, as adjusted in accordance with Section 5.2, be available for issuance
pursuant to the exercise of Incentive Stock Options.

 

5.2. Any share of Common Stock (a) underlying an Award granted hereunder or an
award granted under the Company’s 2017 Employee Incentive Plan (the “Prior
Plan”) that has expired, or was cancelled, terminated, forfeited or, repurchased
or settled in cash in lieu of issuance of share of Common Stock, for any reason,
without having been exercised; (b) if permitted by the Company, tendered to pay
the Exercise Price of an Award (or the exercise price or other purchase price of
any option or other award under the Prior Plan), or withholding tax obligations
with respect to an Award (or any awards under the Prior Plan); or (c) if
permitted by the Company, subject to an Award (or any award under the Prior
Plan) that are not delivered to a Grantee because such shares of Common Stock
are withheld to pay the Exercise Price of such Award (or of any award under the
Prior Plan), or withholding tax obligations with respect to such Award (or such
other award); shall automatically, and without any further action on the part of
the Company or any Grantee, again be available for grant of Awards and shares of
Common Stock issued upon exercise of (if applicable) vesting thereof for the
purposes of this Plan (unless this Plan shall have been terminated) or unless
the Board determines otherwise. Such shares of Common Stock may, in whole or in
part, be authorized but unissued shares of Common Stock, treasury stock (dormant
shares) or shares of Common Stock otherwise that shall have been or may be
repurchased by the Company.

 

5.3. Any shares of Common Stock under the Pool that are not subject to
outstanding or exercised Awards at the termination of this Plan shall cease to
be reserved for the purpose of this Plan.

 

5.4. From and after the Effective Date, no further grants or awards shall be
made under the Prior Plan; however, Awards made under the Prior Plan before the
Effective Date shall continue in effect in accordance with their terms.

 

6. TERMS AND CONDITIONS OF AWARDS.

 

Each Award granted pursuant to this Plan shall be evidenced by a written or
electronic agreement between the Company and the Grantee or a written or
electronic notice delivered by the Company (the “Award Agreement”), in
substantially such form or forms and containing such terms and conditions, as
the Committee shall from time to time approve. The Award Agreement shall comply
with and be subject to the following general terms and conditions and the
provisions of this Plan (except for any provisions applying to Awards under
different tax regimes), unless otherwise specifically provided in such Award
Agreement, or the terms referred to in other Sections of this Plan applying to
Awards under such applicable tax regimes, or terms prescribed by Applicable Law.
Award Agreements need not be in the same form and may differ in the terms and
conditions included therein.

 

   

 

 

6.1. Number of Shares of Common Stock. Each Award Agreement shall state the
number of shares of Common Stock covered by the Award.

 

6.2. Type of Award. Each Award Agreement may state the type of Award granted
thereunder, provided that the tax treatment of any Award, whether or not stated
in the Award Agreement, shall be as determined in accordance with Applicable
Laws.

 

6.3. Exercise Price. Each Award Agreement shall state the Exercise Price, if
applicable. Subject to Sections 3, 7.2 and 8.2 and to the foregoing, the
Committee may reduce the Exercise Price of any outstanding Award, on terms and
subject to such conditions as it deems advisable. The Exercise Price shall also
be subject to adjustment as provided in Section 14 hereof.

 

6.4. Manner of Exercise. An Award may be exercised, as to any or all shares of
Common Stock as to which the Award has become exercisable, by written notice
delivered in person or by mail (or such other methods of delivery prescribed by
the Company) to such other person as determined by the Committee, or in any
other manner as the Committee shall prescribe from time to time, specifying the
number of shares of Common Stock with respect to which the Award is being
exercised (which may be equal to or lower than the aggregate number of shares of
Common Stock that have become exercisable at such time, subject to the last
sentence of this Section), accompanied by payment of the aggregate Exercise
Price for such shares of Common Stock in the manner specified in the following
sentence. The Exercise Price shall be paid in full with respect to each share of
Common Stock, at the time of exercise, either in (i) cash, (ii) if the Company’s
shares of Common Stock are listed for trading on any securities exchange or
over-the-counter market, and if the Committee so determines, all or part of the
Exercise Price and any withholding taxes may be paid by the delivery (on a form
prescribed by the Company) of an irrevocable direction to a securities broker
approved by the Company to sell shares of Common Stock and to deliver all or
part of the sales proceeds to the Company or the Trustee, (iii) if the Company’s
shares of Common Stock are listed for trading on any securities exchange or
over-the-counter market, and if the Committee so determines, all or part of the
Exercise Price and any withholding taxes may be paid by the delivery (on a form
prescribed by the Company) of an irrevocable direction to pledge shares of
Common Stock to a securities broker or lender approved by the Company, as
security for a loan, and to deliver all or part of the loan proceeds to the
Company or the Trustee, or (iv) in such other manner as the Committee shall
determine, which may include procedures for cashless exercise.

 

6.5. Term and Vesting of Awards.

 

6.5.1. Each Award Agreement shall provide the vesting schedule for the Award as
determined by the Committee. The Committee shall have the authority to determine
the vesting schedule and accelerate the vesting of any outstanding Award at such
time and under such circumstances as it, in its sole discretion, deems
appropriate. Unless otherwise resolved by the Committee and stated in the Award
Agreement, and subject to Sections 6.6 and 6.7 hereof, Awards shall vest and
become exercisable under the following schedule: twenty five percent (25%) of
the shares of Common Stock covered by the Award shall vest on, the first
anniversary of the vesting commencement date determined by the Committee (and in
the absence of such determination, of date on which such Award was granted), and
six and a quarter percent (6.25%) of the shares of Common Stock covered by the
Award at the end of each subsequent three-month period thereafter over the
course of the following three (3) years; provided that the Grantee remains
continuously as a Service Provider of the Company or its Affiliates throughout
such vesting dates.

 

   

 

 

6.5.2. The Award Agreement may contain performance goals and measurements
(which, in case of 102 Awards, shall, if then required, be subject to obtaining
a specific tax ruling or determination from the ITA), and the provisions with
respect to any Award need not be the same as the provisions with respect to any
other Award. Such performance goals may include, but are not limited to, sales,
earnings before interest and taxes, return on investment, earnings per share,
any combination of the foregoing or rate of growth of any of the foregoing, as
determined by the Committee. The Committee may adjust performance goals pursuant
to Awards previously granted to take into account changes in law and accounting
and tax rules and to make such adjustments as the Committee deems necessary or
appropriate to reflect the inclusion or the exclusion of the impact of
extraordinary or unusual items, events or circumstances.

 

6.5.3. The Exercise Period of an Award will be seven (7) years from the date of
grant of the Award, unless otherwise determined by the Committee and stated in
the Award Agreement, but subject to the vesting provisions described above and
the early termination provisions set forth in

 

Sections 6.6 and 6.7 hereof. At the expiration of the Exercise Period, any
Award, or any part thereof, that has not been exercised within the term of the
Award and the shares of Common Stock covered thereby not paid for in accordance
with this Plan and the Award Agreement shall terminate and become null and void,
and all interests and rights of the Grantee in and to the same shall expire.

 

6.6. Termination.

 

6.6.1. Unless otherwise determined by the Committee, and subject to Section 6.7
hereof, an Award may not be exercised unless the Grantee is then a Service
Provider of the Company or an Affiliate thereof or, in the case of an Incentive
Stock Option, a company or a parent or subsidiary company of such company
issuing or assuming the Option in a transaction to which Section 424(a) of the
Code applies, and unless the Grantee has remained continuously so employed since
the date of grant of the Award and throughout the vesting dates.

 

6.6.2. In the event that the employment or service of a Grantee shall terminate
(other than by reason of death, Disability or Retirement), all Awards of such
Grantee that are unvested at the time of such termination shall terminate on the
date of such termination, and all Awards of such Grantee that are vested and
exercisable at the time of such termination may be exercised within up to 90
days after the date of such termination (or such different period as the
Committee shall prescribe), provided that the 90-day period shall not include
the days of the first blackout period ending following the date of termination
of the employment or service relationship, pursuant to the Company’s Insider
Trading Policy, but in any event no later than the date of expiration of the
Award’s term as set forth in the Award Agreement or pursuant to this Plan;
provided further, however, that if the Company (or the Subsidiary or Affiliate,
when applicable) shall terminate the Grantee’s employment or service for Cause
(as defined below) or if at any time during the Exercise Period (whether prior
to and after termination of employment or service, and whether or not the
Grantee’s employment or service is terminated by either party as a result
thereof), facts or circumstances arise or are discovered with respect to the
Grantee that would have constituted Cause, all Awards theretofore granted to
such Grantee (whether vested or not) shall, to the extent not theretofore
exercised, terminate on the date of such termination (or on such subsequent date
on which such facts or circumstances arise or are discovered, as the case may
be) unless otherwise determined by the Committee; and any shares of Common Stock
issued upon exercise or (if applicable) vesting of Awards (including other
shares of Common Stock or securities issued or distributed with respect
thereto), whether held by the Grantee or by the Trustee for the Grantee’s
benefit, shall be deemed to be irrevocably offered for sale to the Company, any
of its Affiliates or any person designated by the Company to purchase, at the
Company’s election and subject to Applicable Law, either for no consideration,
for the par value of such shares of Common Stock (if the shares of common stock
bear a par value) or against payment of the Exercise Price previously received
by the Company for such shares of Common Stock upon their issuance, as the
Committee deems fit, upon written notice to the Grantee at any time after the
Grantee’s termination of employment or service. Such shares of Common Stock or
other securities shall be sold and transferred within 30 days from the date of
the Company’s notice of its election to exercise its right. If the Grantee fails
to transfer such shares of Common Stock or other securities to the Company, the
Company, at the decision of the Committee, shall be entitled to forfeit or
repurchase such shares of Common Stock and to authorize any person to execute on
behalf of the Grantee any document necessary to effect such transfer, whether or
not the stock certificates are surrendered. The Company shall have the right and
authority to affect the above either by: (i) repurchasing all of such shares of
Common Stock or other securities held by the Grantee or by the Trustee for the
benefit of the Grantee, or designate any other person who shall have the right
and authority to purchase all of such shares of Common Stock or other
securities, for the Exercise Price paid for such shares of Common Stock, the par
value of such shares of Common Stock (if shares of common stock bear a par
value) or for no payment or consideration whatsoever, as the Committee deems
fit; (ii) forfeiting all such shares of Common Stock or other securities; (iii)
redeeming all such shares of Common Stock or other securities, for the Exercise
Price paid for such shares of Common Stock, the par value of such shares of
Common Stock (if shares of Common Stock bear a par value) or for no payment or
consideration whatsoever, as the Committee deems fit; (iv) taking action in
order to have such shares of Common Stock or other securities converted into
deferred shares of Common Stock entitling their holder only to their par value
(if shares of Common Stock bear a par value) upon liquidation of the Company; or
(v) taking any other action which may be required in order to achieve similar
results; all as shall be determined by the Committee, at its sole and absolute
discretion, and the Grantee is deemed to irrevocably empower the Company or any
person which may be designated by it to take any action by, in the name of or on
behalf of the Grantee to comply with and give effect to such actions (including,
voting such shares of Common Stock, filling in, signing and delivering stock
transfer deeds, etc.).

 

   

 

 

6.6.3. Notwithstanding anything to the contrary, the Committee, in its absolute
discretion, may, on such terms and conditions as it may determine appropriate,
extend the periods for which Awards held by any Grantee may continue to vest and
be exercisable; it being clarified that such Awards may lose their entitlement
to certain tax benefits under Applicable Law as a result of the modification of
such Awards and/or in the event that the Award is exercised beyond the later of:
(i) 90 days after the date of termination of the employment or service
relationship, provided that the 90-day period shall not include the days of the
first blackout period ending following the date of termination of the employment
or service relationship, pursuant to the Company’s Insider Trading Policy; or
(ii) the applicable period under Section 6.7 below with respect to a termination
of the employment or service relationship because of the death, Disability or
Retirement of Grantee.

 

6.6.4. For purposes of this Plan:

 

6.6.4.1. a termination of employment or service of a Grantee shall not be deemed
to occur (except to the extent required by the Code with respect to the
Incentive Stock Option status of an Option) in case of (i) a transition or
transfer of a Grantee among the Company and its Affiliates, (ii) a change in the
capacity in which the Grantee is employed or renders service to the Company or
any of its Affiliates or a change in the identity of the employing or engagement
entity among the Company and its Affiliates, provided, in case of (i) and (ii)
above, that the Grantee has remained continuously employed by and/or in the
service of the Company and its Affiliates since the date of grant of the Award
and throughout the vesting period; or (iii) if the Grantee takes any unpaid
leave as set forth in Section 6.8(i) below.

 

6.6.4.2. An entity or an Affiliate thereof assuming an Award or issuing in
substitution thereof in a transaction to which Section 424(a) of the Code
applies or in a Merger/Sale in accordance with Section 14 shall be deemed as an
Affiliate of the Company for purposes of this Section 6.6, unless the Committee
determines otherwise.

 

6.6.4.3. In the case of a Grantee whose principal employer or service recipient
is a Subsidiary or Affiliate, the Grantee’s employment shall also be deemed
terminated for purposes of this Section 6.6 as of the date on which such
principal employer or service recipient ceases to be a Subsidiary or Affiliate.

 

   

 

 

6.6.4.4. The term “Cause” shall mean (irrespective of, and in addition to, any
definition included in any other agreement or instrument applicable to the
Grantee, and unless otherwise determined by the Committee) any of the following:
(i) any theft, fraud, embezzlement, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, falsification of any documents or records of
the Company or any of its Affiliates, felony or similar act by the Grantee
(whether or not related to the Grantee’s relationship with the Company); (ii) an
act of moral turpitude by the Grantee, or any act that causes significant injury
to, or is otherwise adversely affecting, the reputation, business, assets,
operations or business relationship of the Company (or a Subsidiary or
Affiliate, when applicable); (iii) any breach by the Grantee of any material
agreement with or of any material duty of the Grantee to the Company or any
Subsidiary or Affiliate thereof (including breach of confidentiality,
non-disclosure, non-use non- competition or non-solicitation covenants towards
the Company or any of its Affiliates) or failure to abide by code of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); or (iv) any act which
constitutes a breach of a Grantee’s fiduciary duty towards the Company or an
Affiliate or Subsidiary, including disclosure of confidential or proprietary
information thereof or acceptance or solicitation to receive unauthorized or
undisclosed benefits, irrespective of their nature, or funds, or promises to
receive either, from individuals, consultants or corporate entities that the
Company or a Subsidiary does business with; (v) the Grantee’s unauthorized use,
misappropriation, destruction, or diversion of any tangible or intangible asset
or corporate opportunity of the Company or any of its Affiliates (including,
without limitation, the improper use or disclosure of confidential or
proprietary information); or (vi) any circumstances that constitute grounds for
termination for cause under the Grantee’s employment or service agreement with
the Company or Affiliate, to the extent applicable. For the avoidance of doubt,
the determination as to whether a termination is for Cause for purposes of this
Plan, shall be made in good faith by the Committee and shall be final and
binding on the Grantee.

 

6.7. Death, Disability or Retirement of Grantee.

 

6.7.1. If a Grantee shall die while employed by, or performing service for, the
Company or its Affiliates, or within the 90 days period (or such longer period
of time as determined by the Board, in its discretion) after the date of
termination of such Grantee’s employment or service (or within such different
period as the Committee may have provided pursuant to Section 6.6 hereof), or if
the Grantee’s employment or service shall terminate by reason of Disability, all
Awards theretofore granted to such Grantee may (to the extent otherwise vested
and exercisable and unless earlier terminated in accordance with their terms) be
exercised by the Grantee or by the Grantee’s estate or by a person who acquired
the legal right to exercise such Awards by bequest or inheritance, or by a
person who acquired the legal right to exercise such Awards in accordance with
applicable law in the case of Disability of the Grantee, as the case may be, at
any time within one (1) year (or such longer period of time as determined by the
Committee, in its discretion) after the death or Disability of the Grantee (or
such different period as the Committee shall prescribe), but in any event no
later than the date of expiration of the Award’s term as set forth in the Award
Agreement or pursuant to this Plan. In the event that an Award granted hereunder
shall be exercised as set forth above by any person other than the Grantee,
written notice of such exercise shall be accompanied by a certified copy of
letters testamentary or proof satisfactory to the Committee of the right of such
person to exercise such Award.

 

6.7.2. In the event that the employment or service of a Grantee shall terminate
on account of such Grantee’s Retirement, all Awards of such Grantee that are
exercisable at the time of such Retirement may, unless earlier terminated in
accordance with their terms, be exercised at any time within one (1) year period
after the date of such Retirement (or such different period as the Committee
shall prescribe).

 

6.8. Suspension of Vesting. Unless the Committee provides otherwise, vesting of
Awards granted hereunder shall be suspended during any unpaid leave of absence,
other than in the case of any (i) leave of absence which was pre-approved by the
Company explicitly for purposes of continuing the vesting of Awards, or (ii)
transfers between locations of the Company or any of its Affiliates, or between
the Company and any of its Affiliates, or any respective successor thereof. For
clarity, for purposes of this Plan, military leave, statutory maternity or
paternity leave or sick leave are not deemed unpaid leave of absence.

 

   

 

 

6.9. Securities Law Restrictions. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Service Provider and the Company,
if the exercise of an Award following the termination of the Service Provider’s
employment or service (other than for Cause) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act or equivalent requirements
under equivalent laws of other applicable jurisdictions, then the Award shall
remain exercisable and terminate on the earlier of (i) the expiration of a
period of 90 days (or such longer period of time as determined by the Board, in
its discretion) after the termination of the Service Provider’s employment or
service during which the exercise of the Award would not be in such violation,
or (ii) the expiration of the term of the Award as set forth in the Award
Agreement or pursuant to this Plan. In addition, unless otherwise provided in a
Grantee’s Award Agreement, if the sale of any share of Common Stock received
upon exercise or (if applicable) vesting of an Award following the termination
of the Grantee’s employment or service (other than for Cause) would violate the
Company’s insider trading policy, then the Award shall terminate on the earlier
of (i) the expiration of a period equal to the applicable post-termination
exercise period after the termination of the Grantee’s employment or service
during which the exercise of the Award would not be in violation of the
Company’s insider trading policy, or (ii) the expiration of the term of the
Award as set forth in the applicable Award Agreement or pursuant to this Plan.

 

6.10. Other Provisions. The Award Agreement evidencing Awards under this Plan
shall contain such other terms and conditions not inconsistent with this Plan as
the Committee may determine, at or after the date of grant, including provisions
in connection with the restrictions on transferring the Awards or shares of
Common Stock covered by such Awards, which shall be binding upon the Grantees
and any purchaser, assignee or transferee of any Awards, and other terms and
conditions as the Committee shall deem appropriate.

 

7. NONQUALIFIED STOCK OPTIONS.

 

Awards granted pursuant to this Section 7 are intended to constitute
Nonqualified Stock Options and shall be subject to the general terms and
conditions specified in Section 6 hereof and other provisions of this Plan,
except for any provisions of this Plan applying to Awards under different tax
laws or regulations. In the event of any inconsistency or contradictions between
the provisions of this Section 7 and the other terms of this Plan, this Section
7 shall prevail.

 

7.1. Certain Limitations on Eligibility for Nonqualified Stock Options.
Nonqualified Stock Options may not be granted to a Service Provider who is
deemed to be a resident of the United States for purposes of taxation or who is
otherwise subject to United States federal income tax unless the shares of
Common Stock underlying such Options constitute “service recipient stock” under
Section 409A of the Code or unless such Options comply with the payment
requirements of Section 409A of the Code.

 

7.2. Exercise Price. The Exercise Price of a Nonqualified Stock Option shall not
be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such Option unless the Committee specifically indicates that
the Awards will have a lower Exercise Price and the Award complies with Section
409A of the Code. Notwithstanding the foregoing, a Nonqualified Stock Option may
be granted with an exercise price lower than the minimum exercise price set
forth above if such Award is granted pursuant to an assumption or substitution
for another option in a manner qualifying under the provisions of that complies
with Section 424(a) of the Code1.409A-1(b)(5)(v)(D) of the U.S. Treasury
Regulations or any successor guidance.

 

8. INCENTIVE STOCK OPTIONS.

 

Awards granted pursuant to this Section 8 are intended to constitute Incentive
Stock Options and shall be granted subject to the following special terms and
conditions, the general terms and conditions specified in Section 6 hereof and
other provisions of this Plan, except for any provisions of this Plan applying
to Awards under different tax laws or regulations. In the event of any
inconsistency or contradictions between the provisions of this Section 8 and the
other terms of this Plan, this Section 8 shall prevail.

 

   

 

 

8.1. Eligibility for Incentive Stock Options. Incentive Stock Options may be
granted only to Employees of the Company, or to Employees of a Parent or
Subsidiary, determined as of the date of grant of such Options. An Incentive
Stock Option granted to a prospective Employee upon the condition that such
person become an Employee shall be deemed granted effective on the date such
person commences employment, with an exercise price determined as of such date
in accordance with Section 8.2.

 

8.2. Exercise Price. The Exercise Price of an Incentive Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of the share of
Common Stock covered by the Awards on the date of grant of such Option or such
other price as may be determined pursuant to the Code. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an exercise price lower
than the minimum exercise price set forth above if such Award is granted
pursuant to an assumption or substitution for another option in a manner that
complies with the provisions of Section 424(a) of the Code.

 

8.3. Date of Grant. Notwithstanding any other provision of this Plan to the
contrary, no Incentive Stock Option may be granted under this Plan after 10
years from the date this Plan is adopted, or the date this Plan is approved by
the stockholders, whichever is earlier.

 

8.4. Exercise Period. No Incentive Stock Option shall be exercisable after the
expiration of ten (10) years after the effective date of grant of such Award,
subject to Section 8.6. No Incentive Stock Option granted to a prospective
Employee may become exercisable prior to the date on which such person commences
employment.

 

8.5. $100,000 Per Year Limitation. The aggregate Fair Market Value (determined
as of the date the Incentive Stock Option is granted) of the shares of Common
Stock with respect to which all Incentive Stock Options granted under this Plan
and all other “incentive stock option” plans of the Company, or of any Parent or
Subsidiary or Affiliate, become exercisable for the first time by each Grantee
during any calendar year shall not exceed one hundred thousand United States
dollars ($100,000) with respect to such Grantee. To the extent that the
aggregate Fair Market Value of the shares of Common Stock with respect to which
such Incentive Stock Options and any other such incentive stock options are
exercisable for the first time by any Grantee during any calendar year exceeds
one hundred thousand United States dollars ($100,000), such options shall be
treated as Nonqualified Stock Options. The foregoing shall be applied by taking
options into account in the order in which they were granted. If the Code is
amended to provide for a different limitation from that set forth in this
Section 8.5, such different limitation shall be deemed incorporated herein
effective as of the date and with respect to such Awards as required or
permitted by such amendment to the Code. If an Option is treated as an Incentive
Stock Option in part and as a Nonqualified Stock Option in part by reason of the
limitation set forth in this Section 8.5, the Grantee may designate which
portion of such Option the Grantee is exercising. In the absence of such
designation, the Grantee shall be deemed to have exercised the Incentive Stock
Option portion of the Option first. Separate certificates representing each such
portion may be issued upon the exercise of the Option.

 

8.6. Ten Percent Stockholder. In the case of an Incentive Stock Option granted
to a Ten Percent Stockholder, (i) the Exercise Price shall not be less than one
hundred and ten percent (110%) of the Fair Market Value of a share of Common
Stock on the date of grant of such Incentive Stock Option, and (ii) the Exercise
Period shall not exceed five (5) years from the effective date of grant of such
Incentive Stock Option.

 

8.7. Payment of Exercise Price. Each Award Agreement evidencing an Incentive
Stock Option shall state each alternative method by which the Exercise Price
thereof may be paid.

 

8.8. Leave of Absence. Notwithstanding Section 6.8, a Grantee’s employment shall
not be deemed to have terminated if the Grantee takes any leave as set forth in
Section 6.8(i); provided, however, that if any such leave exceeds three (3)
months, on the day that is six (6) months following the commencement of such
leave any Incentive Stock Option held by the Grantee shall cease to be treated
as an Incentive Stock Option and instead shall be treated thereafter as a
Nonqualified Stock Option, unless the Grantee’s right to return to employment is
guaranteed by statute or contract.

 

   

 

 

8.9. Exercise Following Termination for Disability. Notwithstanding anything
else in this Plan to the contrary, Incentive Stock Options that are not
exercised within three (3) months following termination of the Grantee’s
employment with the Company or its Parent or Subsidiary or a corporation or a
Parent or Subsidiary of such corporation issuing or assuming an Option in a
transaction to which Section 424(a) of the Code applies, or within one year in
case of termination of the Grantee’s employment with the Company or its Parent
or Subsidiary due to a Disability (within the meaning of Section 22(e)(3) of the
Code), shall be deemed to be Nonqualified Stock Options.

 

8.10. Adjustments to Incentive Stock Options. Any Awards Agreement providing for
the grant of Incentive Stock Options shall indicate that adjustments made
pursuant to this Plan with respect to Incentive Stock Options could constitute a
“modification” of such Incentive Stock Options (as that term is defined in
Section 424(h) of the Code) or could cause adverse tax consequences for the
holder of such Incentive Stock Options and that the holder should consult with
his or her tax advisor regarding the consequences of such “modification” on his
or her income tax treatment with respect to the Incentive Stock Option.

 

8.11. Notice to Company of Disqualifying Disposition. Each Grantee who receives
an Incentive Stock Option must agree to notify the Company in writing
immediately after the Grantee makes a Disqualifying Disposition of any share of
Common Stock received pursuant to the exercise of Incentive Stock Options. A
“Disqualifying Disposition” is any disposition (including any sale) of such
share of Common Stock before the later of (i) two years after the date the
Grantee was granted the Incentive Stock Option, or (ii) one year after the date
the Grantee acquired shares of Common Stock by exercising the Incentive Stock
Option. If the Grantee dies before such shares of Common Stock are sold, these
holding period requirements do not apply and no disposition of the shares of
Common Stock will be deemed a Disqualifying Disposition.

 

9. 102 AWARDS.

 

Awards granted pursuant to this Section 9 are intended to constitute 102 Awards
and shall be granted subject to the following special terms and conditions, the
general terms and conditions specified in Section 6 hereof and other provisions
of this Plan, except for any provisions of this Plan applying to Awards under
different tax laws or regulations. In the event of any inconsistency or
contradictions between the provisions of this Section 9 and the other terms of
this Plan, this Section 9 shall prevail.

 

9.1. Tracks. Awards granted pursuant to this Section 9 are intended to be
granted pursuant to Section 102 of the Ordinance pursuant to either (i) Section
102(b)(2) or (3) thereof (as applicable), under the capital gain track (“102
Capital Gain Track Awards”), or (ii) Section 102(b)(1) thereof under the
ordinary income track (“102 Ordinary Income Track Awards”, and together with 102
Capital Gain Track Awards, “102 Trustee Awards”). 102 Trustee Awards shall be
granted subject to the special terms and conditions contained in this Section 9,
the general terms and conditions specified in Section 6 hereof and other
provisions of this Plan, except for any provisions of this Plan applying to
Options under different tax laws or regulations.

 

9.2. Election of Track. Subject to Applicable Law, the Company may grant only
one type of 102 Trustee Awards at any given time to all Grantees who are to be
granted 102 Trustee Awards pursuant to this Plan, and shall file an election
with the ITA regarding the type of 102 Trustee Awards it elects to grant before
the date of grant of any 102 Trustee Awards (the “Election”). Such Election
shall also apply to any other securities, including bonus shares, received by
any Grantee as a result of holding the 102 Trustee Awards. The Company may
change the type of 102 Trustee Awards that it elects to grant only after the
expiration of at least 12 months from the end of the year in which the first
grant was made in accordance with the previous Election, or as otherwise
provided by Applicable Law. Any Election shall not prevent the Company from
granting Awards, pursuant to Section 102(c) of the Ordinance without a Trustee
(“102 Non-Trustee Awards”).

 

   

 

 

9.3. Eligibility for Awards.

 

9.3.1. Subject to Applicable Law, 102 Awards may only be granted to an
“employee” within the meaning of Section 102(a) of the Ordinance (which as of
the date of the adoption of this Plan means (i) individuals employed by an
Israeli company being the Company or any of its Affiliates, and (ii) individuals
who are serving and are engaged personally (and not through an entity) as
“office holders” by such an Israeli company), but may not be granted to a
Controlling Stockholder (“Eligible 102 Grantees”). Eligible 102 Grantees may
receive only 102 Awards, which may either be granted to a Trustee or granted
under Section 102 of the Ordinance without a Trustee.

 

9.4. 102 Award Grant Date.

 

9.4.1. Each 102 Award will be deemed granted on the date determined by the
Committee, subject to Section 9.4.2, provided that (i) the Grantee has signed
all documents required by the Company or pursuant to Applicable Law, and (ii)
with respect to 102 Trustee Award, the Company has provided all applicable
documents to the Trustee in accordance with the guidelines published by the ITA,
and if an agreement is not signed and delivered by the Grantee within 90 days
from the date determined by the Committee (subject to Section 9.4.2), then such
102 Trustee Award shall be deemed granted on such later date as such agreement
is signed and delivered and on which the Company has provided all applicable
documents to the Trustee in accordance with the guidelines published by the ITA.
In the case of any contradiction, this provision and the date of grant
determined pursuant hereto shall supersede and be deemed to amend any date of
grant indicated in any corporate resolution or Award Agreement.

 

9.4.2. Unless otherwise permitted by the Ordinance, any grants of 102 Trustee
Awards that are made on or after the date of the adoption of this Plan or an
amendment to this Plan, as the case may be, that may become effective only at
the expiration of thirty (30) days after the filing of this Plan or any
amendment thereof (as the case may be) with the ITA in accordance with the
Ordinance shall be conditional upon the expiration of such 30-day period, such
condition shall be read and is incorporated by reference into any corporate
resolutions approving such grants and into any Award Agreement evidencing such
grants (whether or not explicitly referring to such condition), and the date of
grant shall be at the expiration of such 30-day period, whether or not the date
of grant indicated therein corresponds with this Section. In the case of any
contradiction, this provision and the date of grant determined pursuant hereto
shall supersede and be deemed to amend any date of grant indicated in any
corporate resolution or Award Agreement.

 

9.5. 102 Trustee Awards.

 

9.5.1. Each 102 Trustee Award, each share of Common Stock issued pursuant to the
exercise of any 102 Trustee Award, and any rights granted thereunder, including
bonus shares, shall be issued to and registered in the name of the Trustee and
shall be held in trust for the benefit of the Grantee for the requisite period
prescribed by the Ordinance or such longer period as set by the Committee (the
“Required Holding Period”). In the event that the requirements under Section 102
of the Ordinance to qualify an Award as a 102 Trustee Award are not met, then
the Award may be treated as a 102 Non- Trustee Award or 3(9) Award, all in
accordance with the provisions of the Ordinance. After expiration of the
Required Holding Period, the Trustee may release such 102 Trustee Awards and any
such shares of Common Stock, provided that (i) the Trustee has received an
acknowledgment from the ITA that the Grantee has paid any applicable taxes due
pursuant to the Ordinance, or (ii) the Trustee and/or the Company and/or its
Affiliate withholds all applicable taxes and compulsory payments due pursuant to
the Ordinance arising from the 102 Trustee Awards and/or any shares of Common
Stock issued upon exercise or (if applicable) vesting of such 102 Trustee
Awards. The Trustee shall not release any 102 Trustee Awards or shares of Common
Stock issued upon exercise or (if applicable) vesting thereof prior to the
payment in full of the Grantee’s tax and compulsory payments arising from such
102 Trustee Awards and/or shares of Common Stock or the withholding referred to
in (ii) above.

 

   

 

 

9.5.2. Each 102 Trustee Award shall be subject to the relevant terms of the
Ordinance, the Rules and any determinations, rulings or approvals issued by the
ITA, which shall be deemed an integral part of the 102 Trustee Awards and shall
prevail over any term contained in this Plan or Award Agreement that is not
consistent therewith. Any provision of the Ordinance, the Rules and any
determinations, rulings or approvals by the ITA not expressly specified in this
Plan or Award Agreement that are necessary to receive or maintain any tax
benefit pursuant to Section 102 of the Ordinance shall be binding on the
Grantee. The Grantee granted a 102 Trustee Awards shall comply with the
Ordinance and the terms and conditions of the trust agreement entered into
between the Company and the Trustee. The Grantee shall execute any and all
documents that the Company and/or its Affiliates and/or the Trustee determine
from time to time to be necessary in order to comply with the Ordinance and the
Rules.

 

9.5.3. During the Required Holding Period, the Grantee shall not release from
trust or sell, assign, transfer or give as collateral, the shares of Common
Stock issuable upon the exercise or (if applicable) vesting of a 102 Trustee
Awards and/or any securities issued or distributed with respect thereto, until
the expiration of the Required Holding Period. Notwithstanding the above, if any
such sale, release or other action occurs during the Required Holding Period it
may result in adverse tax consequences to the Grantee under Section 102 of the
Ordinance and the Rules, which shall apply to and shall be borne solely by such
Grantee. Subject to the foregoing, the Trustee may, pursuant to a written
request from the Grantee, but subject to the terms of this Plan, release and
transfer such shares of Common Stock to a designated third party, provided that
both of the following conditions have been fulfilled prior to such release or
transfer: (i) payment has been made to the ITA of all taxes and compulsory
payments required to be paid upon the release and transfer of the shares of
Common Stock, and confirmation of such payment has been received by the Trustee
and the Company, and (ii) the Trustee has received written confirmation from the
Company that all requirements for such release and transfer have been fulfilled
according to the terms of the Company’s corporate documents, any agreement
governing the shares of Common Stock, this Plan, the Award Agreement and any
Applicable Law.

 

9.5.4. If a 102 Trustee Award is exercised or (if applicable) vested, the shares
of Common Stock issued upon such exercise or (if applicable) vesting shall be
issued in the name of the Trustee for the benefit of the Grantee.

 

9.5.5. Upon or after receipt of a 102 Trustee Award, if required, the Grantee
may be required to sign an undertaking to release the Trustee from any liability
with respect to any action or decision duly taken and executed in good faith by
the Trustee in relation to this Plan, or any 102 Trustee Awards or shares of
Common Stock granted to such Grantee thereunder.

 

9.6. 102 Non-Trustee Awards. The foregoing provisions of this Section 9 relating
to 102 Trustee Awards shall not apply with respect to 102 Non-Trustee Awards,
which shall, however, be subject to the relevant provisions of Section 102 of
the Ordinance and the applicable Rules. The Committee may determine that 102
Non-Trustee Awards, the shares of Common Stock issuable upon the exercise or (if
applicable) vesting of a 102 Non-Trustee Awards and/or any securities issued or
distributed with respect thereto, shall be allocated or issued to the Trustee,
who shall hold such 102 Non-Trustee Awards and all accrued rights thereon (if
any), in trust for the benefit of the Grantee and/or the Company, as the case
may be, until the full payment of tax arising from the 102 Non-Trustee Awards,
the shares of Common Stock issuable upon the exercise or (if applicable) vesting
of a 102 Non-Trustee Awards and/or any securities issued or distributed with
respect thereto. The Company may choose, alternatively, to force the Grantee to
provide it with a guarantee or other security, to the satisfaction of each of
the Trustee and the Company, until the full payment of the applicable taxes.

 

9.7. Written Grantee Undertaking. To the extent and with respect to any 102
Trustee Award, and as required by Section 102 of the Ordinance and the Rules, by
virtue of the receipt of such Award, the Grantee is deemed to have undertaken
and confirm in writing the following (and such undertaking is deemed
incorporated into any documents signed by the Grantee in connection with the
employment or service of the Grantee and/or the grant of such Award). The
following written undertaking shall be deemed to apply and relate to all 102
Trustee Awards granted to the Grantee, whether under this Plan or other plans
maintained by the Company, and whether prior to or after the date hereof.

 

9.7.1. The Grantee shall comply with all terms and conditions set forth in
Section 102 of the Ordinance with regard to the “Capital Gain Track” or the
“Ordinary Income Track”, as applicable, and the applicable rules and regulations
promulgated thereunder, as amended from time to time;

 

   

 

 

9.7.2. The Grantee is familiar with, and understands the provisions of, Section
102 of the Ordinance in general, and the tax arrangement under the “Capital Gain
Track” or the “Ordinary Income Track” in particular, and its tax consequences;
the Grantee agrees that the 102 Trustee Awards and shares of Common Stock that
may be issued upon exercise or (if applicable) vesting of the 102 Trustee Awards
(or otherwise in relation to the 102 Trustee Awards), will be held by a trustee
appointed pursuant to Section 102 of the Ordinance for at least the duration of
the “Holding Period” (as such term is defined in Section 102) under the “Capital
Gain Track” or the “Ordinary Income Track”, as applicable. The Grantee
understands that any release of such 102 Trustee Awards or shares of Common
Stock from trust, or any sale of the shares of Common Stock prior to the
termination of the Holding Period, as defined above, will result in taxation at
marginal tax rate, in addition to deductions of appropriate social security,
health tax contributions or other compulsory payments; and

 

9.7.3. The Grantee agrees to the trust deed signed between the Company, his
employing company and the trustee appointed pursuant to Section 102 of the
Ordinance.

 

10. 3(9) AWARDS.

 

Awards granted pursuant to this Section 10 are intended to constitute 3(9)
Awards and shall be granted subject to the general terms and conditions
specified in Section 6 hereof and other provisions of this Plan, except for any
provisions of this Plan applying to Awards under different tax laws or
regulations. In the event of any inconsistency or contradictions between the
provisions of this Section 10 and the other terms of this Plan, this Section 10
shall prevail.

 

10.1. To the extent required by the Ordinance or the ITA or otherwise deemed by
the Committee to be advisable, the 3(9) Awards and/or any shares of Common Stock
or other securities issued or distributed with respect thereto granted pursuant
to this Plan shall be issued to a Trustee nominated by the Committee in
accordance with the provisions of the Ordinance. In such event, the Trustee
shall hold such Awards and/or any shares of Common Stock or other securities
issued or distributed with respect thereto in trust, until exercised or (if
applicable) vested by the Grantee and the full payment of tax arising therefrom,
pursuant to the Company’s instructions from time to time as set forth in a trust
agreement, which will have been entered into between the Company and the
Trustee. If determined by the Board or the Committee, and subject to such trust
agreement, the Trustee shall be responsible for withholding any taxes to which a
Grantee may become liable upon issuance of shares of Common Stock, whether due
to the exercise or (if applicable) vesting of Awards.

 

10.2. Shares of Common Stock pursuant to a 3(9) Award shall not be issued,
unless the Grantee delivers to the Company payment in cash or by bank check or
such other form acceptable to the Committee of all withholding taxes due, if
any, on account of the Grantee acquired shares of Common Stock under the Award
or gives other assurance satisfactory to the Committee of the payment of those
withholding taxes.

 

11. RESTRICTED STOCK AWARD.

 

The Committee may award Restricted Stock Award to any eligible Grantee,
including under Section 102 of the Ordinance. Each Restricted Stock Award under
this Plan shall be evidenced by a written agreement between the Company and the
Grantee (the “Restricted Stock Agreement”), in such form as the Committee shall
from time to time approve. The Restricted Stock Award shall be subject to all
applicable terms of this Plan, which in the case of Restricted Stock Award
granted under Section 102 of the Ordinance shall include Section 9 hereof, and
may be subject to any other terms that are not inconsistent with this Plan. The
provisions of the various Restricted Stock Agreements entered into under this
Plan need not be identical. The Restricted Stock Agreement shall comply with and
be subject to Section 6 and the following terms and conditions, unless otherwise
specifically provided in such Agreement and not inconsistent with this Plan, or
Applicable Law:

 

11.1. Purchase Price. Section 6.4 shall not apply. Each Restricted Stock
Agreement shall state an amount of Exercise Price to be paid by the Grantee, if
any, in consideration for the issuance of the Restricted Stock Award and the
terms of payment thereof, which may include, payment in cash or, subject to the
Committee’s approval, by issuance of promissory notes or other evidence of
indebtedness on such terms and conditions as determined by the Committee.

 

   

 

 

11.2. Restrictions. Restricted Stock Award may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution (in which case they shall be transferred
subject to all restrictions then or thereafter applicable thereto), until such
Restricted Stock Award shall have vested (the period from the date on which the
Award is granted until the date of vesting of the Restricted Stock Award
thereunder being referred to herein as the “Restricted Period”). The Committee
may also impose such additional or alternative restrictions and conditions on
the Restricted Stock Award, as it deems appropriate, including the satisfaction
of performance criteria. Such performance criteria may include, but are not
limited to, sales, earnings before interest and taxes, return on investment,
earnings per share of stock, any combination of the foregoing or rate of growth
of any of the foregoing, as determined by the Committee or pursuant to the
provisions of any Company policy required under mandatory provisions of
Applicable Law. Certificates for shares of stock issued pursuant to Restricted
Stock Awards, if issued, shall bear an appropriate legend referring to such
restrictions, and any attempt to dispose of any such shares of stock in
contravention of such restrictions shall be null and void and without effect.
Such certificates may, if so determined by the Committee, be held in escrow by
an escrow agent appointed by the Committee, or, if a Restricted Stock Award is
made pursuant to Section 102 of the Ordinance, by the Trustee. In determining
the Restricted Period of an Award the Committee may provide that the foregoing
restrictions shall lapse with respect to specified percentages of the awarded
Restricted Stock Award on successive anniversaries of the date of such Award. To
the extent required by the Ordinance or the ITA, the Restricted Stock Award
issued pursuant to Section 102 of the Ordinance shall be issued to the Trustee
in accordance with the provisions of the Ordinance and the Restricted Stock
Award shall be held for the benefit of the Grantee for at least the Required
Holding Period.

 

11.3. Forfeiture; Repurchase. Subject to such exceptions as may be determined by
the Committee, if the Grantee’s continuous employment with or service to the
Company or any Affiliate thereof shall terminate for any reason prior to the
expiration of the Restricted Period of an Award or prior to the timely payment
in full of the Exercise Price of any Restricted Stock Award, any shares of
Common Stock remaining subject to vesting or with respect to which the purchase
price has not been paid in full, shall thereupon be forfeited, transferred to,
and redeemed, repurchased or cancelled by, as the case may be, in any manner as
set forth in Section 6.6.2(i) through (v), subject to Applicable Laws and the
Grantee shall have no further rights with respect to such Restricted Stock
Award.

 

11.4. Ownership. During the Restricted Period the Grantee shall possess all
incidents of ownership of such Restricted Stock Award, subject to Section 6.10
and Section 11.2, including the right to vote and receive dividends with respect
to such Common Stock. All securities, if any, received by a Grantee with respect
to Restricted Stock Award as a result of any stock split, stock dividend,
combination of shares of stock, or other similar transaction shall be subject to
the restrictions applicable to the original Award.

 

12. RESTRICTED STOCK UNITS.

 

An RSU is an Award covering a number of shares of Common Stock that is settled,
if vested and (if applicable) exercised, by issuance of those shares of Common
Stock. An RSU may be awarded to any eligible Grantee, including under Section
102 of the Ordinance. The Award Agreement relating to the grant of RSUs under
this Plan (the “Restricted Stock Unit Agreement”), shall be in such form as the
Committee shall from time to time approve. The RSUs shall be subject to all
applicable terms of this Plan, which in the case of RSUs granted under Section
102 of the Ordinance shall include Section 9 hereof, and may be subject to any
other terms that are not inconsistent with this Plan. The provisions of the
various Restricted Stock Unit Agreements entered into under this Plan need not
be identical. RSUs may be granted in consideration of a reduction in the
recipient’s other compensation.

 

12.1. Exercise Price. No payment of Exercise Price shall be required as
consideration for RSUs, unless included in the Award Agreement or as required by
Applicable Law, and Section 6.4 shall apply, if applicable.

 

   

 

 

12.2. Stockholders’ Rights. The Grantee shall not possess or own any ownership
rights in the shares of Common Stock underlying the RSUs and no rights as a
stockholder shall exist prior to the actual issuance of shares of Common Stock
in the name of the Grantee.

 

12.3. Settlements of Awards. Settlement of vested RSUs shall be made in the form
of shares of Common Stock. Distribution to a Grantee of an amount (or amounts)
from settlement of vested RSUs can be deferred to a date after settlement as
determined by the Committee. The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents. Until the grant of
RSUs is settled, the number of shares of Common Stock underlying such RSUs shall
be subject to adjustment pursuant hereto.

 

12.4. Section 409A Restrictions. Notwithstanding anything to the contrary set
forth herein, any RSUs granted under this Plan that are not exempt from the
requirements of Section 409A of the Code shall contain such restrictions or
other provisions so that such RSUs will comply with the requirements of Section
409A of the Code, if applicable to the Company. Such restrictions, if any, shall
be determined by the Committee and contained in the Restricted Stock Unit
Agreement evidencing such RSU. For example, such restrictions may include a
requirement that any shares of Common Stock that are to be issued in a year
following the year in which the RSU vests must be issued in accordance with a
fixed, pre-determined schedule.

 

13. OTHER SHARES OF COMMON STOCK OR COMMON STOCK-BASED AWARDS.

 

13.1. The Committee may grant other Awards under this Plan pursuant to which
shares of Common Stock (which may, but need not, be Restricted Stock Award
pursuant to Section 11 hereof), cash (in settlement of Common Stock-based
Awards) or a combination thereof, are or may in the future be acquired or
received, or Awards denominated in stock units, including units valued on the
basis of measures other than market value.

 

13.2. The Committee may also grant stock appreciation rights without the grant
of an accompanying option, which rights shall permit the Grantees to receive, at
the time of any exercise of such rights, cash equal to the amount by which the
Fair Market Value of the share Common Stock in respect to which the right was
granted is so exercised exceed the exercise price thereof. The exercise price of
any such stock appreciation right granted to a Grantee who is subject to U.S.
federal income tax shall be determined in compliance with Section 7.2.

 

13.3. Such other Common Stock-based Awards as set forth above may be granted
alone, in addition to, or in tandem with any Award of any type granted under
this Plan.

 

14. EFFECT OF CERTAIN CHANGES.

 

14.1. General. In the event of a division or subdivision of the outstanding
share capital of the Company, any distribution of bonus shares of stock (stock
split), consolidation or combination of share capital of the Company (reverse
stock split), reclassification with respect to the shares of Common Stock or any
similar recapitalization events (each, a “Recapitalization”), a merger
(including, a reverse merger and a reverse triangular merger), consolidation,
amalgamation or like transaction of the Company with or into another
corporation, a reorganization (which may include a combination or exchange of
shares of stock, spin-off or other corporate divestiture or division, or other
similar occurrences, the Committee shall have the authority to make, without the
need for a consent of any holder of an Award, such adjustments as determined by
the Committee to be appropriate, in its discretion, in order to adjust (i) the
number and class of shares of stock reserved and available for grants of Awards,
(ii) the number and class of shares of stock covered by outstanding Awards,
(iii) the Exercise Price per share of stock covered by any Award, (iv) the terms
and conditions concerning vesting and exercisability and the term and duration
of the outstanding Awards, and (v) any other terms of the Award that in the
opinion of the Committee should be adjusted. Any fractional share of stock
resulting from such adjustment shall be treated as determined by the Committee,
and in the absence of such determination shall be rounded to the nearest whole
share of stock, and the Company shall have no obligation to make any cash or
other payment with respect to such fractional share of stock. No adjustment
shall be made by reason of the distribution of subscription rights or rights
offering to outstanding shares of stock or other issuance of shares of stock by
the Company, unless the Committee determines otherwise. The adjustments
determined pursuant to this Section 14.1 (including a determination that no
adjustment is to be made) shall be final, binding and conclusive.

 

   

 

 

14.2. Merger/Sale of Company. In the event of (i) a sale of all or substantially
all of the assets of the Company, or a sale (including an exchange) of all or
substantially all of the stock capital of the Company, to any person, or a
purchase by a stockholder of the Company or by an Affiliate of such stockholder,
of all the stock capital of the Company held by all or substantially all other
stockholders or by other stockholders who are not Affiliated with such acquiring
party; (ii) a merger (including, a reverse merger and a reverse triangular
merger), consolidation, amalgamation or like transaction of the Company with or
into another corporation; (iii) a scheme of arrangement for the purpose of
effecting such sale, merger, consolidation, amalgamation or other transaction;
(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, (v) Change in Board Event, or (vi) such other
transaction or set of circumstances that is determined by the Board, in its
discretion, to be a transaction subject to the provisions of this Section 14.2
excluding any of the above transactions in clauses (i) through (v), if the Board
determines that such transaction should be excluded from the definition hereof
and the applicability of this Section 14.2 (such transaction, a “Merger/Sale”),
then, without derogating from the general authority and power of the Board or
the Committee under this Plan, without the Grantee’s consent and action and
without any prior notice requirement:

 

14.2.1. Unless otherwise determined by the Committee in its sole and absolute
discretion, any Award then outstanding shall be assumed or be substituted by the
Company, or by the successor corporation in such Merger/Sale or by any parent or
Affiliate thereof, as determined by the Committee in its discretion (the
“Successor Corporation”), under terms as determined by the Committee or the
terms of this Plan applied by the Successor Corporation to such assumed or
substituted Awards. For the purposes of this Section 14.2.1, the Award shall be
considered assumed or substituted if, following a Merger/Sale, the Award confers
on the holder thereof the right to purchase or receive, for each share of Common
Stock underlying an Award immediately prior to the Merger/Sale, either (i) the
consideration (whether shares of stock, cash, or other securities or property,
or any combination thereof) distributed to or received by holders of shares of
Common Stock in the Merger/Sale for each share of Common Stock held on the
effective date of the Merger/Sale (and if holders were offered a choice or
several types of consideration, the type of consideration as determined by the
Committee), or (ii) regardless of the consideration received by the holders of
shares of Common Stock in the Merger/Sale, solely shares of stock or any type of
Awards (or their equivalent) of the Successor Corporation at a value to be
determined by the Committee in its discretion, or a certain type of
consideration (whether shares of stock, cash, or other securities or property,
or any combination thereof) as determined by the Committee. Any of the above
consideration referred to in clauses (i) and (ii) shall be subject to the same
vesting and expiration terms of the Awards applying immediately prior to the
Merger/Sale, unless determined by the Committee in its discretion that the
consideration shall be subject to different vesting and expiration terms, or
other terms, and the Committee may determine that it be subject to other or
additional terms. The foregoing shall not limit the Committee’s authority to
determine, in its sole discretion, that in lieu of such assumption or
substitution of Awards for Awards of the Successor Corporation, such Award will
be substituted for any other type of asset or property, including as set forth
in Section 14.2.2 hereunder.

 

14.2.2. Regardless of whether or not Awards are assumed or substituted, the
Committee may (but shall not be obligated to), in its sole discretion:

 

14.2.2.1. provide for the Grantee to have the right to exercise the Award in
respect of shares of Common Stock covered by the Award which would otherwise be
exercisable or vested, under such terms and conditions as the Committee shall
determine, and the cancellation of all unexercised Awards (whether vested or
unvested) upon or immediately prior to the closing of the Merger/Sale, unless
the Committee provides for the Grantee to have the right to exercise the Award,
or otherwise for the acceleration of vesting of such Award, as to all or part of
the shares of Common Stock covered by the Award which would not otherwise be
exercisable or vested, under such terms and conditions as the Committee shall
determine; and/or

 

   

 

 

14.2.2.2. provide for the cancellation of each outstanding Award at or
immediately prior to the closing of such Merger/Sale, and if and to the extent
payment shall be made to the Grantee of an amount in cash, shares of stock of
the Company, the acquiror or of a corporation or other business entity which is
a party to the Merger/Sale or other property, as determined by the Committee to
be fair in the circumstances, and subject to such terms and conditions as
determined by the Committee. The Committee shall have full authority to select
the method for determining the payment (being the Black- Scholes model or any
other method). Inter alia, and without limitation of the following determination
being made in other circumstances, the Committee’s determination may provide
that payment shall be set to zero if the value of the shares of Common Stock is
determined to be less than the Exercise Price, or in respect of shares of Common
Stock covered by the Award which would not otherwise be exercisable or vested,
or that payment may be made only in excess of the Exercise Price.

 

14.2.3. The Committee may, in its sole discretion, determine: that any payments
made in respect of Awards shall be made or delayed to the same extent that
payment of consideration to the holders of the shares of Common Stock in
connection with the Merger/Sale is made or delayed as a result of escrows,
indemnification, earn outs, holdbacks or any other contingencies or conditions;
and the terms and conditions applying to the payment made to the Grantees,
including participation in escrow, indemnification, releases, earn-outs,
holdbacks or any other contingencies.

 

14.2.4. The Committee may, in its sole discretion, determine to suspend the
Grantee’s rights to exercise any vested portion of an Award for a period of time
prior to the signing or consummation of a Merger/Sale transaction.

 

14.2.5. Notwithstanding anything to the contrary, in the event of a Merger/Sale,
the Committee may determine, in its sole discretion, that upon consummation of
such Merger/Sale the terms of any Award shall be otherwise amended, modified or
terminated, as the Committee shall deem in good faith to be appropriate and
without any liability to the Company or its Affiliates and to their respective
officers, directors, employees and representatives and the respective successors
and assigns of any of the foregoing in connection with the method of treatment
or chosen course of action permitted hereunder.

 

14.2.6. Neither the authorities and powers of the Committee under this Section
14.2, nor the exercise or implementation thereof, shall (i) be restricted or
limited in any way by any adverse consequences (tax or otherwise) that may
result to any holder of an Award, and (ii) as, inter alia, being a feature of
the Award upon its grant, be deemed to constitute a change or an amendment of
the rights of such holder under this Plan, nor shall any such adverse
consequences (as well as any adverse tax consequences that may result from any
tax ruling or other approval or determination of any relevant tax authority) be
deemed to constitute a change or an amendment of the rights of such holder under
this Plan, and may be effected without consent of any Grantee and without any
liability to the Company or its Affiliates and to their respective officers,
directors, employees and representatives and the respective successors and
assigns of any of the foregoing. The Committee need not take the same action
with respect to all Awards or with respect to all Service Providers. The
Committee may take different actions with respect to the vested and unvested
portions of an Award. The Committee may determine an amount or type of
consideration to be received or distributed in a Merger/Sale which may differ as
among the Grantees, and as between the Grantees and any other holders of stock
capital of the Company.

 

14.2.7. The Committee’s determinations pursuant to this Section 14 shall be
conclusive and binding on all Grantees.

 

14.2.8. If determined by the Committee, the Grantees shall be subject to the
definitive agreement(s) in connection with the Merger/Sale as applying to
holders of shares of Common Stock including, such terms, conditions,
representations, undertakings, liabilities, limitations, releases, indemnities,
participating in transaction expenses, stockholders/sellers representative
expense fund and escrow arrangement, in each case as determined by the
Committee. Each Grantee shall execute such separate agreement(s) or instruments
as may be requested by the Company, the Successor Corporation or the acquiror in
connection with such in such Merger/Sale and in the form required by them. The
execution of such separate agreement(s) may be a condition to the receipt of
assumed or substituted Awards, payment in lieu of the Award or the exercise of
any Award.

 

   

 

 

14.3. Reservation of Rights. Except as expressly provided in this Section 14 (if
any), the Grantee of an Award hereunder shall have no rights by reason of any
Recapitalization of shares of stock of any class, any increase or decrease in
the number of shares of stock of any class, or any dissolution, liquidation,
reorganization (which may include a combination or exchange of stock, spin-off
or other corporate divestiture or division, or other similar occurrences),
Merger/Sale. Any issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number, type
or the price of shares of stock subject to an Award. The grant of an Award
pursuant to this Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structures or to merge or to consolidate or to dissolve,
liquidate or sell, or transfer all or part of its business or assets or engage
in any similar transactions.

 

15. NON-TRANSFERABILITY OF AWARDS; SURVIVING BENEFICIARY.

 

15.1. All Awards granted under this Plan by their terms shall not be
transferable other than by will or by the laws of descent and distribution,
unless otherwise determined by the Committee or under this Plan, provided that
with respect to shares of Common Stock issued upon exercise or (if applicable)
the vesting of Awards the restrictions on transfer shall be the restrictions
referred to in Section 16 (Conditions upon Issuance of shares of Common Stock)
hereof. Subject to the above provisions, the terms of such Award, this Plan and
any applicable Award Agreement shall be binding upon the beneficiaries,
executors, administrators, heirs and successors of such Grantee. Awards may be
exercised or otherwise realized, during the lifetime of the Grantee, only by the
Grantee or by his guardian or legal representative, to the extent provided for
herein. Any transfer of an Award not permitted hereunder (including transfers
pursuant to any decree of divorce, dissolution or separate maintenance, any
property settlement, any separation agreement or any other agreement with a
spouse) and any grant of any interest in any Award to, or creation in any way of
any direct or indirect interest in any Award by, any party other than the
Grantee shall be null and void and shall not confer upon any party or person,
other than the Grantee, any rights. A Grantee may file with the Committee a
written designation of a beneficiary, who shall be permitted to exercise such
Grantee’s Award or to whom any benefit under this Plan is to be paid, in each
case, in the event of the Grantee’s death before he or she fully exercises his
or her Award or receives any or all of such benefit, on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation. If no designated beneficiary survives the Grantee, the executor or
administrator of the Grantee’s estate shall be deemed to be the Grantee’s
beneficiary. Notwithstanding the foregoing, upon the request of the Grantee and
subject to Applicable Law the Committee, at its sole discretion, may permit the
Grantee to transfer the Award to a trust whose beneficiaries are the Grantee
and/or the Grantee’s immediate family members (all or several of them).

 

15.2. Notwithstanding any other provisions of the Plan to the contrary, no
Incentive Stock Option may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution or in accordance with a beneficiary designation pursuant to Section
15.1. Further, all Incentive Stock Options granted to a Grantee shall be
exercisable during his or her lifetime only by such Grantee.

 

15.3. As long as the shares of Common Stock are held by the Trustee in favor of
the Grantee, all rights possessed by the Grantee over the shares of Common Stock
are personal, and may not be transferred, assigned, pledged or mortgaged, other
than by will or laws of descent and distribution.

 

   

 

 

15.4. If and to the extent a Grantee is entitled to transfer an Award and/or
shares of Common Stock underlying an Award in accordance with the terms of the
Plan and any other applicable agreements, such transfer shall be subject (in
addition, to any other conditions or terms applying thereto) to receipt by the
Company from such proposed transferee of a written instrument, on a form
reasonably acceptable to the Company, pursuant to which such proposed transferee
agrees to be bound by all provisions of the Plan and any other applicable
agreements, including without limitation, any restrictions on transfer of the
Award and/or shares of Common Stock set forth herein (however, failure to so
deliver such instrument to the Company as set forth above shall not derogate
from all such provisions applying on any transferee).

 

15.5. The provisions of this Section 15 shall apply to the Grantee and to any
purchaser, assignee or transferee of any shares of Common Stock.

 

16. CONDITIONS UPON ISSUANCE OF SHARES OF COMMON STOCK; GOVERNING PROVISIONS.

 

16.1. Legal Compliance. The grant of Awards and the issuance of shares of Common
Stock upon exercise or settlement of Awards shall be subject to compliance with
all Applicable Laws as determined by the Company, including, applicable
requirements of federal, state and foreign law with respect to such securities.
The Company shall have no obligations to issue shares of Common Stock pursuant
to the exercise or settlement of an Award and Awards may not be exercised or
settled, if the issuance of shares of Common Stock upon exercise or settlement
would constitute a violation of any Applicable Laws as determined by the
Company, including, applicable federal, state or foreign securities laws or
other law or regulations or the requirements of any stock exchange or market
system upon which the shares of Common Stock may then be listed. In addition, no
Award may be exercised unless (i) a registration statement under the Securities
Act shall at the time of exercise or settlement of the Award be in effect with
respect to the shares of stock issuable upon exercise of the Award, or (ii) in
the opinion of legal counsel to the Company, the shares of stock issuable upon
exercise of the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain authority from any regulatory body having
jurisdiction, if any, deemed by the Company to be necessary to the lawful
issuance and sale of any shares of Common Stock hereunder, and the inability to
issue shares of Common Stock hereunder due to non-compliance with any Company
policies with respect to the sale of shares of Common Stock, shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
of Common Stock as to which such requisite authority or compliance shall not
have been obtained or achieved. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any Applicable Law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company, including to represent and
warrant at the time of any such exercise that the shares of Common Stock are
being purchased only for investment and without any present intention to sell or
distribute such shares of Common Stock, all in form and content specified by the
Company.

 

16.2. Provisions Governing Shares of Common Stock. Shares of Common Stock issued
pursuant to an Award shall be subject to the Certificate of Incorporation and
By-Laws of the Company, any limitation, restriction or obligation included in
any stockholders agreement applicable to all or substantially all of the holders
of shares of stock (regardless of whether or not the Grantee is a formal party
to such stockholders agreement), any other governing documents of the Company,
all policies, manuals and internal regulations adopted by the Company from time
to time, in each case, as may be amended from time to time, including any
provisions included therein concerning restrictions or limitations on
disposition of shares of Common Stock (such as, but not limited to, right of
first refusal and lock up/market stand-off) or grant of any rights with respect
thereto, forced sale and bring along provisions, any provisions concerning
restrictions on the use of inside information and other provisions deemed by the
Company to be appropriate in order to ensure compliance with Applicable Laws.
Each Grantee shall execute such separate agreement(s) as may be requested by the
Company relating to matters set forth in this Section 16.2. The execution of
such separate agreement(s) may be a condition by the Company to the exercise of
any Award.

 

   

 

 

16.3. Forced Sale. In the event the that Board approves a Merger/Sale effected
by way of a forced or compulsory sale, then, without derogating from such
provisions and in addition thereto, the Grantee shall be obligated, and shall be
deemed to have agreed to the offer to effect the Merger/Sale on the terms
approved by the Board (and the shares of Common Stock held by or for the benefit
of the Grantee shall be included in the shares of stock of the Company approving
the terms of such Merger/Sale for the purpose of satisfying the required
majority), and shall sell all of the shares of Common Stock held by or for the
benefit of the Grantee on the terms and conditions applying to the holders of
shares of Common Stock, in accordance with the instructions then issued by the
Board, whose determination shall be final. No Grantee shall contest, bring any
claims or demands, or exercise any appraisal rights related to any of the
foregoing. The proxy pursuant to Section includes an authorization of the holder
of such proxy to sign, by and on behalf of any Grantee, such documents and
agreements as are required to affect the sale of shares of Common Stock in
connection with such Merger/Sale.

 

16.4. Data Privacy; Data Transfer. Information related to Grantees and Awards
hereunder, as shall be received from Grantee or others, and/or held by, the
Company or its Affiliates from time to time, and which information may include
sensitive and personal information related to Grantees (“Information”), will be
used by the Company or its Affiliates (or third parties appointed by any of
them, including the Trustee) to comply with any applicable legal requirement, or
for administration of the Plan as they deems necessary or advisable, or for the
respective business purposes of the Company or its Affiliates (including in
connection with transactions related to any of them). The Company and its
Affiliates shall be entitled to transfer the Information among the Company or
its Affiliates, and to third parties for the purposes set forth above, which may
include persons located abroad (including, any person administering the Plan or
providing services in respect of the Plan or in order to comply with legal
requirements, or the Trustee, their respective officers, directors, employees
and representatives, and the respective successors and assigns of any of the
foregoing), and any person so receiving Information shall be entitled to
transfer it for the purposes set forth above. The Company shall use commercial
reasonable efforts to ensure that the transfer of such Information shall be
limited to the reasonable and necessary scope. By receiving an Award hereunder,
Grantee acknowledges and agrees that the Information is provided at Grantee’s
free will and Grantee consents to the storage and transfer of the Information as
set forth above.

 

17. MARKET STAND-OFF

 

17.1. In connection with any underwritten public offering of equity securities
of the Company pursuant to an effective registration statement filed under the
Securities Act or equivalent law in another jurisdiction, the Grantee shall not
directly or indirectly, without the prior written consent of the Company or its
underwriters, (i) lend, offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or other Awards, any
securities of the Company (whether or not such shares of Common Stock were
acquired under this Plan), or any securities convertible into or exercisable or
exchangeable (directly or indirectly) for shares of Common Stock or securities
of the Company and any other share of stock or securities issued or distributed
in respect thereto or in substitution thereof (collectively, “Securities”), or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the
Securities, whether any such transaction described in clauses (i) or (ii) is to
be settled by delivery of Securities, in cash or otherwise. The foregoing
provisions of this Section 17.1 shall not apply to the sale of any securities to
an underwriter pursuant to an underwriting agreement. Such restrictions (the
“Market Stand-Off”) shall be in effect for such period of time (the “Market
Stand-Off Period”): (A) following the first public filing of the registration
statement relating to the underwritten public offering until the extirpation of
90 days following the effective date of such registration statement relating to
any public offering, in each case, provided, however, that if (1) during the
last 17 days of the initial Market Stand-Off Period, the Company releases
earnings results or announces material news or a material event or (2) prior to
the expiration of the initial Market Stand-Off Period, the Company announces
that it will release earnings results during the 15-day period following the
last day of the initial Market Stand-Off Period, then in each case the Market
Stand-Off Period will be automatically extended until the expiration of the
18-day period beginning on the date of release of the earnings results or the
announcement of the material news or material event; or (B) such other period as
shall be requested by the Company or the underwriters. Notwithstanding anything
herein to the contrary, if the underwriter(s) and the Company agree on a
termination date of the Market Stand-Off Period in the event of failure to
consummate a certain public offering, then such termination shall apply also to
the Market Stand-Off Period hereunder with respect to that particular public
offering.

 

   

 

 

17.2. In the event of a subdivision of the outstanding share capital of the
Company, the distribution of any securities (whether or not of the Company),
whether as bonus shares or otherwise, and whether as dividend or otherwise, a
recapitalization, a reorganization (which may include a combination or exchange
of shares or a similar transaction affecting the Company’s outstanding
securities without receipt of consideration), a consolidation, a spin-off or
other corporate divestiture or division, a reclassification or other similar
occurrence, any new, substituted or additional securities which are by reason of
such transaction distributed with respect to any shares of Common Stock subject
to the Market Stand-Off, or into which such shares of Common Stock thereby
become convertible, shall immediately be subject to the Market Stand-Off.

 

17.3. [image_001.jpg]In order to enforce the Market Stand-Off, the Company may
impose stop-transfer instructions with respect to the shares of Common Stock
acquired under this Plan until the end of the applicable Market Stand-Off
period.

 

17.4. The underwriters in connection with a registration statement so filed are
intended third party beneficiaries of this Section 17 and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto. Each Grantee shall execute such separate agreement(s) as may be
requested by the Company or the underwriters in connection with such
registration statement and in the form required by them, relating to Market
Stand-Off (which need not be identical to the provisions of this Section 17, and
may include such additional provisions and restrictions as the underwriters deem
advisable) or that are necessary to give further effect thereto. The execution
of such separate agreement(s) may be a condition by the Company to the exercise
of any Award.

 

17.5. Without derogating from the above provisions of this Section 17 or
elsewhere in this Plan, the provisions of this Section 17 shall apply to the
Grantee and the Grantee’s heirs, legal representatives, successors, assigns, and
to any purchaser, assignee or transferee of any Awards or shares of Common
Stock.

 

18. AGREEMENT REGARDING TAXES; DISCLAIMER.

 

18.1. If the Committee shall so require, as a condition of exercise of an Award,
the release of shares of Common Stock by the Trustee or the expiration of the
Restricted Period, a Grantee shall agree that, no later than the date of such
occurrence, the Grantee will pay to the Company (or the Trustee, as applicable)
or make arrangements satisfactory to the Committee and the Trustee (if
applicable) regarding payment of any applicable taxes and compulsory payments of
any kind required by Applicable Law to be withheld or paid.

 

18.2. TAX LIABILITY. ALL TAX CONSEQUENCES UNDER ANY APPLICABLE LAW WHICH MAY
ARISE FROM THE GRANT OF ANY AWARDS OR THE EXERCISE THEREOF, THE SALE OR
DISPOSITION OF ANY SHARES OF COMMON STOCK GRANTED HEREUNDER OR ISSUED UPON
EXERCISE OR (IF APPLICABLE) THE VESTING OF ANY AWARD, THE ASSUMPTION,
SUBSTITUTION, CANCELLATION OR PAYMENT IN LIEU OF AWARDS OR FROM ANY OTHER ACTION
IN CONNECTION WITH THE FOREGOING (INCLUDING WITHOUT LIMITATION ANY TAXES AND
COMPULSORY PAYMENTS, SUCH AS SOCIAL SECURITY OR HEALTH TAX PAYABLE BY THE
GRANTEE OR THE COMPANY IN CONNECTION THEREWITH) SHALL BE BORNE AND PAID SOLELY
BY THE GRANTEE, AND THE GRANTEE SHALL INDEMNIFY THE COMPANY, ITS SUBSIDIARIES
AND AFFILIATES AND THE TRUSTEE, AND SHALL HOLD THEM HARMLESS AGAINST AND FROM
ANY LIABILITY FOR ANY SUCH TAX OR PAYMENT OR ANY PENALTY, INTEREST OR INDEXATION
THEREON. EACH GRANTEE AGREES TO, AND UNDERTAKES TO COMPLY WITH, ANY RULING,
SETTLEMENT, CLOSING AGREEMENT OR OTHER SIMILAR AGREEMENT OR ARRANGEMENT WITH ANY
TAX AUTHORITY IN CONNECTION WITH THE FOREGOING WHICH IS APPROVED BY THE COMPANY.

 

   

 

18.3. NO TAX ADVICE. THE GRANTEE IS ADVISED TO CONSULT WITH A TAX ADVISOR WITH
RESPECT TO THE TAX CONSEQUENCES OF RECEIVING, EXERCISING OR DISPOSING OF AWARDS
HEREUNDER. THE COMPANY DOES NOT ASSUME ANY RESPONSIBILITY TO ADVISE THE GRANTEE
ON SUCH MATTERS, WHICH SHALL REMAIN SOLELY THE RESPONSIBILITY OF THE GRANTEE.

 

18.4. TAX TREATMENT. THE COMPANY DOES NOT UNDERTAKE OR ASSUME ANY LIABILITY OR
RESPONSIBILITY TO THE EFFECT THAT ANY AWARD SHALL QUALIFY WITH ANY PARTICULAR
TAX REGIME OR RULES APPLYING TO PARTICULAR TAX TREATMENT, OR BENEFIT FROM ANY
PARTICULAR TAX TREATMENT OR TAX ADVANTAGE OF ANY TYPE AND THE COMPANY SHALL BEAR
NO LIABILITY IN CONNECTION WITH THE MANNER IN WHICH ANY AWARD IS EVENTUALLY
TREATED FOR TAX PURPOSES, REGARDLESS OF WHETHER THE AWARD WAS GRANTED OR WAS
INTENDED TO QUALIFY UNDER ANY PARTICULAR TAX REGIME OR TREATMENT. THIS PROVISION
SHALL SUPERSEDE ANY TYPE OF AWARDS OR TAX QUALIFICATION INDICATED IN ANY
CORPORATE RESOLUTION OR AWARD AGREEMENT, WHICH SHALL AT ALL TIMES BE SUBJECT TO
THE REQUIREMENTS OF APPLICABLE LAW. THE COMPANY DOES NOT UNDERTAKE AND SHALL NOT
BE REQUIRED TO TAKE ANY ACTION IN ORDER TO QUALIFY THE AWARD WITH THE
REQUIREMENT OF ANY PARTICULAR TAX TREATMENT AND NO INDICATION IN ANY DOCUMENT TO
THE EFFECT THAT ANY AWARD IS INTENDED TO QUALIFY FOR ANY TAX TREATMENT SHALL
IMPLY SUCH AN UNDERTAKING. NO ASSURANCE IS MADE BY THE COMPANY OR ANY OF ITS
AFFILIATES THAT ANY PARTICULAR TAX TREATMENT ON THE DATE OF GRANT WILL CONTINUE
TO EXIST OR THAT THE AWARD WOULD QUALIFY AT THE TIME OF EXERCISE OR DISPOSITION
THEREOF WITH ANY PARTICULAR TAX TREATMENT. THE COMPANY AND ITS AFFILIATES SHALL
NOT HAVE ANY LIABILITY OR OBLIGATION OF ANY NATURE IN THE EVENT THAT AN AWARD
DOES NOT QUALIFY FOR ANY PARTICULAR TAX TREATMENT, REGARDLESS WHETHER THE
COMPANY COULD HAVE OR SHOULD HAVE TAKEN ANY ACTION TO CAUSE SUCH QUALIFICATION
TO BE MET AND SUCH QUALIFICATION REMAINS AT ALL TIMES AND UNDER ALL
CIRCUMSTANCES AT THE RISK OF THE GRANTEE. THE COMPANY DOES NOT UNDERTAKE OR
ASSUME ANY LIABILITY TO CONTEST A DETERMINATION OR INTERPRETATION (WHETHER
WRITTEN OR UNWRITTEN) OF ANY TAX AUTHORITIES, INCLUDING IN RESPECT OF THE
QUALIFICATION UNDER ANY PARTICULAR TAX REGIME OR RULES APPLYING TO PARTICULAR
TAX TREATMENT. IF THE AWARDS DO NOT QUALIFY UNDER ANY PARTICULAR TAX TREATMENT
IT COULD RESULT IN ADVERSE TAX CONSEQUENCES TO THE GRANTEE.

 

18.5. The Company or any Subsidiary or Affiliate may take such action as it may
deem necessary or appropriate, in its discretion, for the purpose of or in
connection with withholding of any taxes and compulsory payments which the
Trustee, the Company or any Subsidiary or Affiliate is required by any
Applicable Law to withhold in connection with any Awards (collectively,
“Withholding Obligations”). Such actions may include (i) requiring a Grantees to
remit to the Company in cash an amount sufficient to satisfy such Withholding
Obligations and any other taxes and compulsory payments, payable by the Company
in connection with the Award or the exercise or (if applicable) the vesting
thereof; (ii) subject to Applicable Law, allowing the Grantees to provide shares
of Common Stock to the Company, in an amount that at such time, reflects a value
that the Committee determines to be sufficient to satisfy such Withholding
Obligations; (iii) withholding shares of Common Stock otherwise issuable upon
the exercise of an Award at a value which is determined by the Committee to be
sufficient to satisfy such Withholding Obligations; or (iv) any combination of
the foregoing. The Company shall not be obligated to allow the exercise of any
Award by or on behalf of a Grantee until all tax consequences arising from the
exercise of such Award are resolved in a manner acceptable to the Company.

 

   

 

 

18.6. Each Grantee shall notify the Company in writing promptly and in any event
within ten (10) days after the date on which such Grantee first obtains
knowledge of any tax bureau inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Awards granted or
received hereunder or shares of Common Stock issued thereunder and shall
continuously inform the Company of any developments, proceedings, discussions
and negotiations relating to such matter, and shall allow the Company and its
representatives to participate in any proceedings and discussions concerning
such matters. Upon request, a Grantee shall provide to the Company any
information or document relating to any matter described in the preceding
sentence, which the Company, in its discretion, requires.

 

18.7. With respect to 102 Non-Trustee Options, if the Grantee ceases to be
employed by the Company or any Affiliate, the Grantee shall extend to the
Company and/or its Affiliate with whom the Grantee is employed a security or
guarantee for the payment of taxes due at the time of sale of shares of Common
Stock, all in accordance with the provisions of Section 102 of the Ordinance and
the Rules.

 

18.8. For the purpose hereof “tax(es)” means (a) all federal, state, local or
foreign taxes, charges, fees, imposts, levies or other assessments, including
all income, capital gains, transfer, withholding, payroll, employment, social
security, national security, health tax, wealth surtax, stamp, registration and
estimated taxes, customs duties, fees, assessments and charges of any similar
kind whatsoever (including under Section 280G of the Code), (b) all interest,
indexation differentials, penalties, fines, additions to tax or additional
amounts imposed by any taxing authority in connection with any item described in
clause (a), (c) any transferee or successor liability in respect of any items
described in clauses (a) or (b) payable by reason of contract, assumption,
transferee liability, successor liability, operation of Applicable Law, or as a
result of any express or implied obligation to assume Taxes or to indemnify any
other person, and (d) any liability for the payment of any amounts of the type
described in clause (a) or (b) payable as a result of being a member of an
affiliated, consolidated, combined, unitary or aggregate group for any taxable
period, including under U.S. Treasury Regulations Section 1.1502-6(a) (or any
predecessor or successor thereof of any analogous or similar provision under
Law) or otherwise.

 

18.9. If a Grantee makes an election under Section 83(b) of the Code to be taxed
with respect to an Award as of the date of transfer of shares of Common Stock
rather than as of the date or dates upon which the Grantee would otherwise be
taxable under Section 83(a) of the Code, such Grantee shall deliver a copy of
such election to the Company upon or prior to the filing such election with the
U.S. Internal Revenue Service. Neither the Company nor any Affiliate shall have
any liability or responsibility relating to or arising out of the filing or not
filing of any such election or any defects in its construction.

 

19. RIGHTS AS A STOCKHOLDER; VOTING AND DIVIDENDS.

 

19.1. Subject to Section 11.4, a Grantee shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock covered by an Award
until the Grantee shall have exercised the Award, paid the Exercise Price
therefor and becomes the record holder of the subject shares of Common Stock. In
the case of 102 Awards or 3(9) Awards (if such Awards are being held by a
Trustee), the Trustee shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock covered by such Award until the Trustee
becomes the record holder for such shares of Common Stock for the Grantee’s
benefit, and the Grantee shall not be deemed to be a stockholder and shall have
no rights as a stockholder of the Company with respect to the shares of Common
Stock covered by the Award until the date of the release of such shares of
Common Stock from the Trustee to the Grantee and the transfer of record
ownership of such shares of Common Stock to the Grantee (provided however that
the Grantee shall be entitled to receive from the Trustee any cash dividend or
distribution made on account of the shares of Common Stock held by the Trustee
for such Grantee’s benefit, subject to any tax withholding and compulsory
payment). No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distribution of other rights
for which the record date is prior to the date on which the Grantee or Trustee
(as applicable) becomes the record holder of the shares of Common Stock covered
by an Award, except as provided in Section 14 hereof.

 

   

 

 

19.2. With respect to all Awards issued in the form of shares of Common Stock
hereunder or upon the exercise or (if applicable) the vesting of Awards
hereunder, any and all voting rights attached to such shares of Common Stock
shall be subject to Section 6.9, and the Grantee shall be entitled to receive
dividends distributed with respect to such shares of Common Stock, subject to
the provisions of the Company’s the Certificate of Incorporation, as amended
from time to time, and subject to any Applicable Law.

 

19.3. The Company may, but shall not be obligated to, register or qualify the
sale of shares of Common Stock under any applicable securities law or any other
Applicable Law.

 

20. NO REPRESENTATION BY COMPANY.

 

By granting the Awards, the Company is not, and shall not be deemed as, making
any representation or warranties to the Grantee regarding the Company, its
business affairs, its prospects or the future value of its shares of Common
Stock. The Company shall not be required to provide to any Grantee any
information, documents or material in connection with the Grantee’s considering
an exercise of an Award. To the extent that any information, documents or
materials are provided, the Company shall have no liability with respect
thereto. Any decision by a Grantee to exercise an Award shall solely be at the
risk of the Grantee.

 

21. NO RETENTION RIGHTS.

 

Nothing in this Plan, any Award Agreement or in any Award granted or agreement
entered into pursuant hereto shall confer upon any Grantee the right to continue
in the employ of, or be in the service of the Company or any Subsidiary or
Affiliate thereof as a Service Provider or to be entitled to any remuneration or
benefits not set forth in this Plan or such agreement, or to interfere with or
limit in any way the right of the Company or any such Subsidiary or Affiliate to
terminate such Grantee’s employment or service (including, any right of the
Company or any of its Affiliates to immediately cease the Grantee’s employment
or service or to shorten all or part of the notice period, regardless of whether
notice of termination was given by the Company or its Affiliates or by the
Grantee). Awards granted under this Plan shall not be affected by any change in
duties or position of a Grantee, subject to Sections 6.6 through 6.8. No Grantee
shall be entitled to claim and the Grantee hereby waives any claim against the
Company or any Subsidiary or Affiliate that he or she was prevented from
continuing to vest Awards as of the date of termination of his or her employment
with, or services to, the Company or any Subsidiary or Affiliate. No Grantee
shall be entitled to any compensation in respect of the Awards which would have
vested had such Grantee’s employment or engagement with the Company (or any
Subsidiary or Affiliate) not been terminated.

 

22. PERIOD DURING WHICH AWARDS MAY BE GRANTED.

 

Awards may be granted pursuant to this Plan from time to time within a period of
ten (10) years from the Effective Date, which period may be extended from time
to time by the Board. From and after such date (as extended) no grants of Awards
may be made and this Plan shall continue to be in full force and effect with
respect to Awards or shares of Common Stock issued thereunder that remain
outstanding.

 

23. AMENDMENT OF THIS PLAN AND AWARDS.

 

23.1. The Board at any time and from time to time may suspend, terminate, modify
or amend this Plan, whether retroactively or prospectively. Any amendment
effected in accordance with this Section shall be binding upon all Grantees and
all Awards, whether granted prior to or after the date of such amendment, and
without the need to obtain the consent of any Grantee. No termination or
amendment of this Plan shall affect any then outstanding Award unless expressly
provided by the Board.

 

   

 

 

23.2. Subject to changes in Applicable Law that would permit otherwise, without
the approval of the Company’s stockholders, there shall be (i) no increase in
the maximum aggregate number of Common Stock that may be issued under this Plan
as Incentive Stock Options (except by operation of the provisions of Section
14.1), (ii) no change in the class of persons eligible to receive Incentive
Stock Options, and (iii) no other amendment of this Plan that would require
approval of the Company’s stockholders under any Applicable Law. Unless not
permitted by Applicable Law, if the grant of an Award is subject to approval by
stockholders, the date of grant of the Award shall be determined as if the Award
had not been subject to such approval. Failure to obtain approval by the
stockholders shall not in any way derogate from the valid and binding effect of
any grant of an Award, which is not an Incentive Stock Option. Upon approval of
an amendment to this Plan by the stockholders of the Company as set forth above,
all Incentive Stock Options granted under this Plan on or after such amendment
shall be fully effective as if the stockholders of the Company had approved the
amendment on the same date.

 

23.3. The Board or the Committee at any time and from time to time may modify or
amend any Award theretofore granted, including any Award Agreement, whether
retroactively or prospectively.

 

24. APPROVAL.

 

24.1. This Plan shall take effect upon its adoption by the Board (the “Effective
Date”).

 

24.2. Solely with respect to grants of Incentive Stock Options, this Plan shall
also be subject to stockholders’ approval, within one year of the Effective
Date, by a majority of the votes cast on the proposal at a meeting or a written
consent of stockholders (however, if the grant of an Award is subject to
approval by stockholders, the date of grant of the Award shall be determined as
if the Award had not been subject to such approval). Failure to obtain such
approval by the stockholders within such period shall not in any way derogate
from the valid and binding effect of any grant of an Award, except that any
Options previously granted under this Plan may not qualify as Incentive Stock
Options but, rather, shall constitute Nonqualified Stock Options. Upon approval
of this Plan by the stockholders of the Company as set forth above, all
Incentive Stock Options granted under this Plan on or after the Effective Date
shall be fully effective as if the stockholders of the Company had approved this
Plan on the Effective Date.

 

24.3. 102 Awards are conditional upon the filing with or approval by the ITA, if
required, as set forth in Section 9.49. Failure to so file or obtain such
approval shall not in any way derogate from the valid and binding effect of any
grant of an Award, which is not a 102 Award.

 

25. RULES PARTICULAR TO SPECIFIC COUNTRIES; SECTION 409A.

 

25.1. Notwithstanding anything herein to the contrary, the terms and conditions
of this Plan may be supplemented or amended with respect to a particular country
or tax regime by means of an appendix to this Plan, and to the extent that the
terms and conditions set forth in any appendix conflict with any provisions of
this Plan, the provisions of such appendix shall govern. Terms and conditions
set forth in such appendix shall apply only to Awards granted to Grantees under
the jurisdiction of the specific country or such other tax regime that is the
subject of such appendix and shall not apply to Awards issued to a Grantee not
under the jurisdiction of such country or such other tax regime. The adoption of
any such appendix shall be subject to the approval of the Board or the
Committee, and if determined by the Committee to be required in connection with
the application of certain tax treatment, pursuant to applicable stock exchange
rules or regulations or otherwise, then also the approval of the stockholders of
the Company at the required majority.

 

25.2. This Section 25.2 shall only apply to Awards granted to Grantees who are
subject to United States Federal income tax.

 

25.2.1 It is the intention of the Company that no Award shall be deferred
compensation subject to Code Section 409A unless and to the extent that the
Committee specifically determines otherwise as provided in Section 25.2.2, and
the Plan and the terms and conditions of all Awards shall be interpreted and
administered accordingly.

 

   

 

 

25.2.2 The terms and conditions governing any Awards that the Committee
determines will be subject to Section 409A of the Code, including any rules for
payment or elective or mandatory deferral of the payment or delivery of shares
of Common Stock or cash pursuant thereto, and any rules regarding treatment of
such Awards in the event of a Change in Control, shall be set forth in the
applicable Award Agreement and shall be intended to comply in all respects with
Section 409A of the Code, and the Plan and the terms and conditions of such
Awards shall be interpreted and administered accordingly.

 

25.2.3 The Company shall have complete discretion to interpret and construe the
Plan and any Award Agreement in any manner that establishes an exemption from
(or compliance with) the requirements of Code Section 409A. If for any reason,
such as imprecision in drafting, any provision of the Plan and/or any Award
Agreement does not accurately reflect its intended establishment of an exemption
from (or compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by the Company in a manner consistent with such intent, as
determined in the discretion of the Company. If, notwithstanding the foregoing
provisions of this Section 25.2.3, any provision of the Plan or any such
agreement would cause a Grantee to incur any additional tax or interest under
Code Section 409A, the Company shall reform such provision in a manner intended
to avoid the incurrence by such Grantee of any such additional tax or interest;
provided that the Company shall maintain, to the extent reasonably practicable,
the original intent and economic benefit to the Grantee of the applicable
provision without violating the provisions of Code Section 409A.

 

25.2.4 Notwithstanding any other provision in the Plan, any Award Agreement, or
any other written document establishing the terms and conditions of an Award, if
any Grantee is a “specified employee,” within the meaning of Section 409A of the
Code, as of the date of his or her “separation from service” (as defined under
Section 409A of the Code), then, to the extent required by Treasury Regulation
Section 1.409A-3(i)(2) (or any successor provision), any payment made to such
Grantee on account of his or her separation from service shall not be made
before a date that is six months after the date of his or her separation from
service. The Committee may elect any of the methods of applying this rule that
are permitted under Treasury Regulation Section 1.409A-3(i)(2)(ii) (or any
successor provision).

 

25.2.5 Notwithstanding any other provision of this Section 25.2 to the contrary,
although the Company intends to administer the Plan so that Awards will be
exempt from, or will comply with, the requirements of Code Section 409A, the
Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Code Section 409A or any other provision of
federal, state, local, or non-United States law. The Company shall not be liable
to any Grantee for any tax, interest, or penalties the Grantee might owe as a
result of the grant, holding, vesting, exercise, or payment of any Award under
the Plan.

 

26. GOVERNING LAW; JURISDICTION.

 

This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Israel, except with respect to matters that
are subject to tax laws, regulations and rules of any specific jurisdiction,
which shall be governed by the respective laws, regulations and rules of such
jurisdiction. Certain definitions, which refer to laws other than the laws of
such jurisdiction, shall be construed in accordance with such other laws. The
competent courts located in Tel-Aviv-Jaffa, Israel shall have exclusive
jurisdiction over any dispute arising out of or in connection with this Plan and
any Award granted hereunder. By signing any Award Agreement or any other
agreement relating to an Award, each Grantee irrevocably submits to such
exclusive jurisdiction.

 

27. NON-EXCLUSIVITY OF THIS PLAN.

 

The adoption of this Plan shall not be construed as creating any limitations on
the power or authority of the Company to adopt such other or additional
incentive or other compensation arrangements of whatever nature as the Company
may deem necessary or desirable or preclude or limit the continuation of any
other plan, practice or arrangement for the payment of compensation or fringe
benefits to employees generally, or to any class or group of employees, which
the Company or any Affiliate now has lawfully put into effect, including any
retirement, pension, savings and stock purchase plan, insurance, death and
disability benefits and executive short-term or long-term incentive plans.

 

   

 

 

28. MISCELLANEOUS.

 

28.1. Survival. The Grantee shall be bound by and the shares of Common Stock
issued upon exercise or (if applicable) the vesting of any Awards granted
hereunder shall remain subject to this Plan after the exercise or (if
applicable) the vesting of Awards, in accordance with the terms of this Plan,
whether or not the Grantee is then or at any time thereafter employed or engaged
by the Company or any of its Affiliates.

 

28.2. Additional Terms. Each Award awarded under this Plan may contain such
other terms and conditions not inconsistent with this Plan as may be determined
by the Committee, in its sole discretion.

 

28.3. Fractional Share of Common Stock. No fractional share of Common Stock
shall be issuable upon exercise or vesting of any Award and the number of shares
of Common Stock to be issued shall be rounded down to the nearest whole share of
Common Stock, with in any share of Common Stock remaining at the last vesting
date due to such rounding to be issued upon exercise at such last vesting date.

 

28.4. Severability. If any provision of this Plan, any Award Agreement or any
other agreement entered into in connection with an Award shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction. In addition, if any particular provision contained in this
Plan, any Award Agreement or any other agreement entered into in connection with
an Award shall for any reason be held to be excessively broad as to duration,
geographic scope, activity or subject, it shall be construed by limiting and
reducing such provision as to such characteristic so that the provision is
enforceable to fullest extent compatible with Applicable Law as it shall then
appear.

 

28.5. Captions and Titles. The use of captions and titles in this Plan or any
Award Agreement or any other agreement entered into in connection with an Award
is for the convenience of reference only and shall not affect the meaning or
interpretation of any provision of this Plan or such agreement.

 

*   *   *

 

   

 

 

